Exhibit 10.6


Certain identified information has been excluded from this exhibit because it
both (i) is not material and (ii) would be competitively harmful if publicly
disclosed. Omissions are designated as [**].


EXECUTION COPY




PURCHASE AND SALE AGREEMENT
dated as of July 2, 2019
between
ARBUTUS BIOPHARMA CORPORATION
and
OCM IP HEALTHCARE PORTFOLIO LP




 
ny-1700062 v1

--------------------------------------------------------------------------------






Table of Contents
Page
ARTICLE I
DEFINED TERMS AND RULES OF CONSTRUCTION
Section 1.1Defined Terms.    1
Section 1.2Rules of Construction.    9
ARTICLE II
PURCHASE AND SALE OF THE PURCHASED ASSETS
Section 2.1Purchase and Sale.    11
Section 2.2Purchase Price.    12
Section 2.3No Assumed Obligations    12
Section 2.4Excluded Assets.    13
Section 2.5Repurchase Option; Effect of Termination.    13
Section 2.6Minimum Purchased Royalties Per Royalty Quarter.    14
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
Section 3.1Organization.    15
Section 3.2No Conflicts.    15
Section 3.3Authorization.    15
Section 3.4Ownership.    16
Section 3.5Governmental and Third Party Authorizations.    16
Section 3.6No Litigation.    16
Section 3.7Solvency.    17


i
ny-1700062 v1

--------------------------------------------------------------------------------





Section 3.8Tax Matters.    17
Section 3.9No Brokers’ Fees.    18
Section 3.10Employee Benefit Matters.    18
Section 3.11Compliance with Laws.    18
Section 3.12Intellectual Property Matters.    18
Section 3.13[Intentionally Omitted]    20
Section 3.14Counterparty and Genevant Cross License Agreements.    20
Section 3.15UCC and PPSA Matters.    22
Section 3.16Set-off and Other Sources of Royalty Reduction.    22
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Section 4.1Organization.    22
Section 4.2No Conflicts.    23
Section 4.3Authorization.    23
Section 4.4Governmental and Third Party Authorizations.    23
Section 4.5No Litigation.    24
Section 4.6Access to Information.    24
ARTICLE V
COVENANTS
Section 5.1Books and Records; Notices.    24
Section 5.2Confidentiality; Public Announcement.    25
Section 5.3Commercially Reasonable Efforts; Further Assurances.    26


ii
ny-1700062 v1

--------------------------------------------------------------------------------





Section 5.4Payments on Account of the Purchased Assets.    27
Section 5.5Counterparty Agreements.    28
Section 5.6Mergers, Consolidations and Asset Sales Involving the
Counterparties.    31
Section 5.7Audits.    31
Section 5.8Tax Matters.    31
Section 5.9Existence.    32
ARTICLE VI
THE CLOSING
Section 6.1Closing.    33
Section 6.2Closing Deliverables of the Seller.    33
Section 6.3Closing Deliverables of the Purchaser.    33
Section 6.4Second Closing.    34
ARTICLE VII
INDEMNIFICATION
Section 7.1Indemnification by the Seller.    34
Section 7.2Indemnification by the Purchaser.    35
Section 7.3Limitations.    36
Section 7.4Procedures.    36
Section 7.5Exclusive Remedy.    37
ARTICLE VIII
MISCELLANEOUS
Section 8.1Specific Performance.    38


iii
ny-1700062 v1

--------------------------------------------------------------------------------





Section 8.2Notices.    38
Section 8.3Successors and Assigns.    39
Section 8.4Independent Nature of Relationship.    40
Section 8.5Entire Agreement.    40
Section 8.6Governing Law.    40
Section 8.7Waiver of Jury Trial.    41
Section 8.8Severability.    41
Section 8.9Counterparts.    41
Section 8.10Amendments; No Waivers.    41
Section 8.11Cumulative Remedies.    42
Section 8.12Table of Contents and Headings.    42
Section 8.13Currency Exchange.    42
Section 8.14Judgment Currency.    42
Section 8.15Disclosure Schedule.    43
Section 8.16Termination.    43


Exhibit A    Form of Bill of Sale
Exhibit B    Form of Counterparty Instruction
Exhibit C    Intellectual Property Matters
Exhibit D    Counterparty Agreements
Exhibit E    Royalty Reports
Exhibit F    Material Notices
Exhibit G    Form of Press Release
 


iv
ny-1700062 v1

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Purchase and Sale Agreement”) dated as
of July 2, 2019 is between Arbutus Biopharma Corporation, a company organized
under the laws of the Province of British Columbia (the “Seller”), and OCM IP
Healthcare Portfolio LP, a limited partnership formed under the laws of the
Province of Ontario (the “Purchaser”).
W I T N E S S E T H :
WHEREAS, the Seller has the right to receive royalties based on Net Sales of the
Products in the Territory under the Counterparty Agreements; and
WHEREAS, the Seller desires to sell, assign, transfer, and convey to the
Purchaser, and the Purchaser desires to purchase, acquire and accept from the
Seller, the Purchased Assets described herein, upon and subject to the terms and
conditions set forth in this Purchase and Sale Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:


1
ny-1700062 v1

--------------------------------------------------------------------------------






Article I
DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1    Defined Terms.
The following terms, as used herein, shall have the following respective
meanings:
“Acuitas” means Acuitas Therapeutics, Inc. (formerly AlCana Technologies, Inc.),
a British Columbia corporation.
“Additional Purchase Price” has the meaning set forth in Section 2.2(b).
“Additional Royalties” has the meaning set forth in Section 2.1(a)(ii).
“Affiliate” means, (a) with respect to any Person (including the Purchaser), any
other Person that, directly or indirectly, controls, is controlled by or is
under common control with such Person, and (b) with respect to the Purchaser,
any Person in respect of which OMERS Administration Corporation, as
administrator of the OMERS primary pension plan and trustee of the pension funds
thereunder, holds, directly or indirectly, more than 50% of the equity interests
(economic) of such Person. For purposes of this definition, “control” of a
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of Voting Securities, by contract or otherwise, and the
terms “controlled” and “controlling” have meanings correlative to the foregoing.
“Alnylam” means Alnylam Pharmaceuticals, Inc., a Delaware corporation.
“Alnylam Consent” means the Consent Agreement dated as of August 29, 2018
between Alnylam and the Seller.
“Alnylam Cross-License Agreement” means the Cross-License Agreement dated as of
November 12, 2012, by and among the Seller, Alnylam, and, solely with respect to
Section 10.12, Protiva.
“Alnylam/Acuitas Settlement Agreement” means the Settlement Agreement and
General Release, dated as of November 12, 2012, by and among the Seller,
Alnylam, Acuitas, and Protiva.
“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.
“Basket” has the meaning set forth in Section 7.3(b).
“Bill of Sale” means the bill of sale dated as of the Closing Date and, if
applicable, the Second Closing Date, in each case executed by the Seller and the
Purchaser substantially in the form of Exhibit A.


2
ny-1700062 v1

--------------------------------------------------------------------------------





“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Toronto, Ontario are authorized or required by
Applicable Law to remain closed.
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.
“Category 1 Patents” has the meaning set forth in the Alnylam Cross-License
Agreement.
“Closing” has the meaning set forth in Section 6.1.
“Closing Date” has the meaning set forth in Section 6.1.
“Closing Purchase Price” has the meaning set forth in Section 2.2(a).
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Confidential Information” means, (A) as it relates to the Seller and its
Affiliates, the Products and the Intellectual Property Rights, all information
(whether written or oral, or in electronic or other form) involving or relating
in any way, directly or indirectly, to the Products, the Counterparty
Agreements, the Purchased Assets, or the Royalties, in each case that is
provided to the Purchaser or the Purchaser’s Affiliates by or on behalf of the
Seller or any of its Affiliates, including (a) any license, sublicense,
assignment, product development, royalty, sale, supply, escrow or other
agreements (including the Counterparty Agreements) involving or relating in any
way, directly or indirectly, to the Purchased Assets, the Royalties or the
intellectual property, compounds or products giving rise to the Purchased
Assets, and including all terms and conditions thereof and the identities of the
parties thereto, (b) any reports, data, materials or other documents of any kind
concerning or relating in any way, directly or indirectly, to the Seller, the
Products, the Counterparty Agreements, the Purchased Assets, the Royalties or
the intellectual property, compounds or products giving rise to the Purchased
Assets, and including reports, data, materials or other documents of any kind
delivered pursuant to or under any of the agreements referred to in clause (a)
above or based on or derived from any such reports, data, materials or other
documents of any kind, and (c) any inventions, devices, improvements,
formulations, discoveries, compositions, ingredients, patents, patent
applications, know-how, processes, trial results, research, developments or any
other intellectual property, trade secrets or information involving or relating
in any way, directly or indirectly, to the Purchased Assets or the compounds or
products giving rise to the Purchased Assets; provided, however, that
Confidential Information shall not include information that is (i) already in
the public domain at the time the information is disclosed other than as a
result of disclosure in violation of the confidentiality undertakings in this
Purchase and Sale Agreement, or (ii) lawfully


3
ny-1700062 v1

--------------------------------------------------------------------------------





obtained from other sources, and (B) as it relates to the Seller and the
Purchaser, the existence and nature of the Transaction Documents, including the
terms, conditions, and provisions of this Purchase and Sale Agreement and any
other Transaction Document.
“Counterparties” means Alnylam and Acuitas.
“Counterparty Agreements” means, collectively, (a) the Counterparty License
Agreement, (b) the Alnylam/Acuitas Settlement Agreement, and (c) the Alnylam
Consent.
“Counterparty Instructions” means the irrevocable direction to Alnylam in the
form set forth in Exhibit B.
“Counterparty License Agreement” means the Alnylam Cross-License Agreement.
“Defaulting Party” has the meaning set forth in Section 5.5(d).
“Disputes” has the meaning set forth in Section 3.12(e).
“Dollar” or the sign “$” means United States dollars.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
“Exercise Notice” has the meaning set forth in Section 2.5.
“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.
“Fundamental Representations and Warranties” means the representations and
warranties in Sections 3.1, 3.2, 3.3, 3.4, 3.9, 3.12(a), 3.14(a), 3.14(b),
3.14(c) and 3.14(d).
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time (or the applicable accounting standards in any relevant
jurisdiction outside of the United States).
“Genevant Cross License Agreement” means the Cross License Agreement dated as of
April 11, 2018, as amended June 27, 2018, by and between the Seller and Genevant
Sciences Ltd., a Bermuda exempted limited company.
“Governmental Authority” means the government of the United States or Canada,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority (including supranational authority),
commission, instrumentality, regulatory body, court, central bank or other
Person exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including
each Patent Office, the FDA and any other government authority in any
jurisdiction.
“Intellectual Property Rights” means, in each case, solely to the extent
necessary to Research, Develop, Commercialize or Manufacture the Products: the
Tekmira Combined


4
ny-1700062 v1

--------------------------------------------------------------------------------





Licensed Technology and Category I Patents (in each case as defined in the
Alnylam Cross-License Agreement).
“Involuntary Seller Bankruptcy” means, without the consent or acquiescence of
the Seller, the entering of an order for relief or approving a petition for
relief or reorganization or any other petition seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other
similar relief under any present or future bankruptcy, insolvency or similar
Applicable Law, or the filing of any such petition against the Seller or,
without the consent or acquiescence of the Seller, the entering of an order
appointing a trustee, custodian, receiver or liquidator of the Seller or of all
or any substantial part of the property of the Seller, in each case where such
petition or order shall remain unstayed or shall not have been stayed or
dismissed within 90 days from entry thereof.
“Judgment Currency” has the meaning set forth in Section 8.14.
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse.
“Loss” means any loss, assessment, award, cause of action, claim, charge, cost,
expense, fine, judgment, liability, obligation, penalty or Set-off.
“Material Adverse Change” means any event, circumstance or change that would
reasonably be expected to result, individually or in the aggregate, in a
material adverse effect, in any respect, on (a) the legality, validity or
enforceability of any of the Transaction Documents, the Counterparty Agreements
or the back-up security interest granted pursuant to Section 2.1(d), (b) the
right or ability of the Seller (or any permitted assignee) or the Purchaser to
perform any of its obligations under any of the Transaction Documents or the
Counterparty Agreements, in each case to which it is a party, or to consummate
the transactions contemplated hereunder or thereunder, or (c) the rights or
remedies of the Purchaser under any of the Transaction Documents or the
Counterparty Agreements, (d) the timing, amount or duration of the Purchaser’s
right to receive payments of the Purchased Royalties, or (e) the Purchased
Assets; provided that none of the following shall be deemed to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be a Material Adverse Change: (A) any change relating to the
economy, financial and securities markets or business conditions in general, so
long as any impact on the Purchased Assets is not disproportionate; (B) national
or international political or social conditions, (C) changes in laws, rules,
regulations, orders, or other binding directives issued by any Governmental
Authority, so long as any impact on the Purchased Assets is not
disproportionate; (D) the taking of any action contemplated by this Agreement
and the other Transaction Documents; (E) changes or effects resulting solely
from the announcement or pendency of this Agreement or related transactions and
not from the breach of any representations or covenants of the Seller contained
in this Agreement; or (F) the introduction of any product that is competitive
with the Products, other than by the Seller or any of its Affiliates.


5
ny-1700062 v1

--------------------------------------------------------------------------------





“Net Sales” means Net Sales as defined in Section 1.45 of the Alnylam
Cross-License Agreement.
“Patent” means any U.S. or foreign pending patent application or issued patent
or continuation, continuation-in-part, division, extension, supplementation
protection certificate, reexamination, or reissue thereof, existing now or in
the future.
“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office, for any
Intellectual Property Rights that are Patents.
“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.
“Plan” means an employee benefit plan subject to Title I of ERISA, an individual
retirement account or annuity subject to Section 4975 of the Code or any other
employee benefit plan (within the meaning of Section 3(3) of ERISA), whether or
not subject to ERISA.
“PPSA” means the Personal Property Security Act as in effect from time to time
in the Province of British Columbia; provided, that, if, with respect to any
financing statement or by reason of any provisions of Applicable Law, the
perfection or the effect of perfection or non-perfection of the back-up security
interest or any portion thereof granted pursuant to Section 2.1(d) is governed
by Personal Property Security Act as in effect in a jurisdiction of Canada other
than the Province of British Columbia, then “PPSA” means the Personal Property
Security Act (or similar legislation) as in effect from time to time in such
other jurisdiction for purposes of the provisions of this Purchase and Sale
Agreement and any financing statement relating to such perfection or effect of
perfection or non-perfection.
“Products” means Alnylam Patisiran Product (TTR-02) and any equivalent product
(irrespective of trade name).
“Protiva” means Protiva Biotherapeutics Inc., a British Columbia corporation.
“Purchase and Sale Agreement” has the meaning set forth in the preamble.
“Purchased Assets” means, collectively, the Seller’s right, title and interest
in, to and under the Counterparty Agreements to (a) receive the Purchased
Royalties due or to become due by Alnylam pursuant to the Alnylam Cross-License
Agreement, and (b) until the applicable Royalty Threshold Amount has been
received by the Seller, (i) receive the royalty reports produced by Alnylam
pursuant to the Alnylam Cross-License Agreement in respect of sales of Products
in the Territory, and (ii) audit the records of Alnylam in respect of such sales
pursuant to the Alnylam Cross-License Agreement and receive an audit report
summarizing the results of any such audit. For greater certainty, (x) until the
Second Closing, if applicable, the Purchased Assets shall not include the
Additional Royalties, (y) following the Second Closing, if it occurs,


6
ny-1700062 v1

--------------------------------------------------------------------------------





the Purchased Assets shall include the Additional Royalties, and (z) whether or
not the Second Closing occurs, in no event will the Purchased Assets include all
or any portion of the Retained Interest.
“Purchase Price” means, collectively, the Closing Purchase Price and the
Additional Purchase Price.
“Purchased Royalties” means (a) from and after the Closing, Royalties in an
aggregate amount of $30,000,000 attributable to Net Sales of Products in the
Territory from and after the Royalties Commencement Date, and (b) if the
Additional Royalties are purchased by the Purchaser in accordance with
Section 2.1(a)(ii), additional Royalties in an aggregate amount of $9,000,000
attributable to Net Sales of Products in the Territory from and after the
Royalties Commencement Date, in which case the aggregate amount of Purchased
Royalties will be $39,000,000. For greater certainty, if the Additional
Royalties are not purchased by the Purchaser in accordance with
Section 2.1(a)(ii), the Purchased Royalties will be an aggregate amount of
$30,000,000 attributable to Net Sales of Products in the Territory from and
after the Royalties Commencement Date and the Additional Royalties will not be
included in the Purchased Royalties or the Purchased Assets. Notwithstanding
anything to the contrary in this Purchase and Sale Agreement, (i) for purposes
of determining the aggregate amount of Purchased Royalties received by the
Purchaser under this Purchase and Sale Agreement for any purpose hereof, amounts
received by the Purchaser Indemnified Parties from the Seller pursuant to
Section 7.1(I)(i) shall be included in such calculation, and any interest paid
by or on behalf of the Counterparties in respect of late payments of Purchased
Royalties shall not be included in such calculation, and (ii) the parties hereto
expressly acknowledge and agree that no rights, title or interest in the
Retained Interest is being sold, assigned, transferred or otherwise conveyed
hereunder or pursuant to any other Transaction Document.
“Purchaser” has the meaning set forth in the preamble.
“Purchaser Account” has the meaning set forth in Section 5.4(b).
“Purchaser Indemnified Party” has the meaning set forth in Section 7.1.
“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any jurisdiction.
“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
the Products may be marketed, sold and distributed in a jurisdiction, issued by
the appropriate Regulatory Agency.
“Remaining Purchased Assets” has the meaning set forth in Section 2.5.
“Repurchase Option” has the meaning set forth in Section 2.5.


7
ny-1700062 v1

--------------------------------------------------------------------------------





“Repurchase Sale” has the meaning set forth in Section 2.5.
“Retained Interest” means, after giving effect to the sale, assignment, transfer
and conveyance by the Seller to the Purchaser of the Purchased Assets
(including, if the Second Closing occurs, the Additional Royalties), all of the
Seller’s remaining right, title and interest in, to and under the Counterparty
Agreements, including the right to receive any remaining Royalties (after
receipt by the Purchaser of the entire applicable Royalty Threshold Amount) due
or to become due by Alnylam pursuant to the Alnylam Cross-License Agreement.
“Retained Liabilities” has the meaning set forth in Section 2.3.
“Royalties” means (a) all accounts, general intangibles, money, payment
intangibles, contract rights, royalties and other amounts or fees due or to
become due to the Seller or any of its Affiliates by any Counterparty arising
out of, related to or resulting from the sale by Alnylam of the Products
(including not only from the sale of currently approved indications for each
Product in the Territory, but also from any additionally approved indications
and from any off-label usage for such Product in the Territory), including
(i) all amounts due or to be paid to the Seller or any of its Affiliates under
Section 4.9 of the Alnylam Cross-License Agreement and Section 7(b) of the
Alnylam/Acuitas Settlement Agreement and (ii) all amounts due or to be paid to
the Seller or any of its Affiliates in lieu thereof, including under
Section 5.4(d) of the Alnylam Cross-License Agreement; (b) all indemnity
payments, recoveries, damages or award or settlement amounts paid to the Seller
or any of its Affiliates by any third party, including a Counterparty, and
arising out of a breach by any Person (other than the Seller) of any of the
Counterparty Agreements with respect thereto and attributable to the period
commencing on the Royalties Commencement Date, including pursuant to
Section 5.5(d), and (c) all accounts (as defined under the UCC or the PPSA, as
applicable) evidencing the rights to the payments and amounts described herein,
and all interest on late payments.
“Royalties Commencement Date” means January 1, 2019.
“Royalty Quarter” has the meaning set forth in the Alnylam Cross-License
Agreement.
“Royalty Threshold Amount” means the Purchaser’s right pursuant to this
Agreement to receive (i) in the event the Second Closing does not occur,
$30,000,000 in aggregate amount of Royalties, and (ii) in the event the Second
Closing occurs, $39,000,000 in aggregate amount of Royalties.
“SEC” means the U.S. Securities and Exchange Commission.
“Second Closing” has the meaning set forth in Section 6.4(a).
“Second Closing Date” has the meaning set forth in Section 2.1(a)(ii).
“Seller” has the meaning set forth in the preamble.
“Seller Account” has the meaning set forth in Section 5.4(d).


8
ny-1700062 v1

--------------------------------------------------------------------------------





“Seller Indemnified Party” has the meaning set forth in Section 7.2.
“Seller’s Knowledge” or “Knowledge of the Seller” means the actual knowledge of
Mark Murray or Elizabeth Howard (or, in each case, any successor thereto who has
substantially similar responsibilities at the applicable time), in each case,
after reasonable inquiry by each such individual of the officers or direct
reports reporting to such individual who are responsible for the applicable
matter.
“Set-off” means any set-off, off-set, rescission, counterclaim, reduction,
deduction or defense.
“Sublicensee” means any sublicensee of any Counterparty under the Counterparty
Agreements.
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person or by
one or more other Subsidiaries of such Person.
“Territory” means worldwide.
“Transaction Documents” means this Purchase and Sale Agreement, the Bill of
Sale, the Counterparty Instructions and, if applicable, each of the documents
delivered pursuant to Section 6.4.
“Transfer Taxes” means sales, retail sales, use, goods and services, value
added, transfer, excise and other like taxes payable or asserted to be payable
in any jurisdiction in connection with the sale of the Purchased Assets
hereunder.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Pennsylvania; provided, that, if, with respect to any financing
statement or by reason of any provisions of Applicable Law, the perfection or
the effect of perfection or non-perfection of the back-up security interest or
any portion thereof granted pursuant to Section 2.1(d) is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than the State of Pennsylvania, then “UCC” means the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Purchase and Sale Agreement and any financing statement
relating to such perfection or effect of perfection or non-perfection.
“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.
“Voluntary Seller Bankruptcy” means (a) an admission in writing by the Seller of
its inability to pay its debts generally or a general assignment by the Seller
for the benefit of


9
ny-1700062 v1

--------------------------------------------------------------------------------





creditors, (b) the filing of any petition or answer by the Seller seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of the Seller or its debts under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar Applicable Law
now or hereafter in effect, or seeking, consenting to or acquiescing in the
entry of an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for the
Seller or for any substantial part of its property, or (c) corporate or other
action taken by the Seller to authorize any of the actions set forth above.
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
“Withholding Agent” has the meaning set forth in Section 5.8(a).

Section 1.2    Rules of Construction.
Unless the context otherwise requires, in this Purchase and Sale Agreement:
(a)    A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP.
(b)    Unless otherwise defined, all terms that are defined in the UCC or the
PPSA shall have the meanings stated in the UCC or the PPSA, as applicable.
(c)    Words of the masculine, feminine or neuter gender shall mean and include
the correlative words of other genders.
(d)    The definitions of terms shall apply equally to the singular and plural
forms of the terms defined.
(e)    The terms “include”, “including” and similar terms shall be construed as
if followed by the phrase “without limitation”.
(f)    The word “or” is not exclusive.
(g)    Unless otherwise specified, references to an agreement or other document
include references to such agreement or document as from time to time amended,
restated, reformed, supplemented or otherwise modified in accordance with the
terms thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth herein) and include any
annexes, exhibits and schedules attached thereto.
(h)    References to any Applicable Law shall include such Applicable Law as
from time to time in effect, including any amendment, modification,
codification, replacement or reenactment thereof or any substitution therefor.


10
ny-1700062 v1

--------------------------------------------------------------------------------





(i)    References to any Person shall be construed to include such Person’s
successors and permitted assigns (subject to any restrictions on assignment,
transfer or delegation set forth herein or in any of the other Transaction
Documents), and any reference to a Person in a particular capacity excludes such
Person in other capacities.
(j)    The word “will” shall be construed to have the same meaning and effect as
the word “shall”.
(k)    The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Purchase and Sale Agreement shall refer to this Purchase and Sale Agreement
as a whole and not to any particular provision hereof, and Article, Section and
Exhibit references herein are references to Articles and Sections of, and
Exhibits to, this Purchase and Sale Agreement unless otherwise specified.
(l)    In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.
(m)    Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Purchase and Sale Agreement on a day that
is not a Business Day, unless this Purchase and Sale Agreement otherwise
provides, such payment shall be made, such funds shall be applied and such
calculation shall be made on the succeeding Business Day, and payments shall be
adjusted accordingly.
(n)    Any reference herein to a term that is defined by reference to its
meaning in a Counterparty Agreement shall refer to such term’s meaning in such
Counterparty Agreement as in existence on the date hereof (and not to any new,
substituted or amended version thereof), unless otherwise agreed, in writing, by
the parties hereto.

ARTICLE II    
PURCHASE AND SALE OF THE PURCHASED ASSETS

Section 2.1    Purchase and Sale.
(a)    (i) Subject to the terms and conditions of this Purchase and Sale
Agreement, on the Closing Date, the Seller hereby sells, assigns, transfers, and
conveys, whether now owned or hereafter acquired, to the Purchaser, and the
Purchaser hereby purchases, acquires and accepts from the Seller, without
recourse, representation or warranty except as expressly provided herein, all of
the Seller’s rights, title and interest in and to the Purchased Assets, free and
clear of any and all Liens, other than those Liens created in favor of the
Purchaser by the Transaction Documents or the Counterparty Agreements.
(ii) Subject to the terms and conditions of this Purchase and Sale Agreement, if
Net Sales of the Product in the Territory in the 2020 calendar year are equal to
or greater than $408,000,000, the Seller may, by delivery of a written notice to
the Purchaser by no later than February 28, 2021, require the Purchaser to
purchase additional Royalties in an aggregate amount of US$9,000,000 (the
“Additional Royalties”), and the Purchaser shall purchase the Additional
Royalties by no later than March 31, 2021, on a date to be mutually agreed to by
the Purchaser and the Seller (the “Second Closing Date”), unless otherwise
agreed to, in writing, by the Purchaser and the Seller.
(b)    The Seller and the Purchaser intend and agree that the sale, assignment,
transfer, and conveyance of the Purchased Assets under this Purchase and Sale
Agreement shall be, and are, a true, complete, absolute and irrevocable
assignment and sale by the Seller to the Purchaser of the Purchased Assets and
that such assignment and sale shall provide the Purchaser with the full benefits
of ownership of the Purchased Assets. Neither the Seller nor the Purchaser
intends the transactions contemplated hereby to be, or for any purpose
characterized as, a loan from the Purchaser to the Seller or a pledge or
assignment or a security agreement. The Seller waives any right to contest or
otherwise assert that this Purchase and Sale Agreement does not constitute a
true, complete, absolute and irrevocable sale and assignment by the Seller to
the Purchaser of the Purchased Assets under Applicable Law, which waiver shall
be enforceable against the Seller in any Voluntary Seller Bankruptcy or
Involuntary Seller Bankruptcy. The sale, assignment, transfer, and conveyance of
the Purchased Assets shall be reflected on the Seller’s financial statements and
other records as a sale of assets to the Purchaser (except to the extent GAAP or
the rules of the SEC require otherwise with respect to the Seller’s consolidated
financial statements).
(c)    The Seller hereby authorizes the Purchaser or its designee to record and
file, and consents to the Purchaser or its designee recording and filing, at the
Purchaser’s sole cost and expense, financing statements in the appropriate
filing offices under the UCC and the PPSA (and continuation statements with
respect to such financing statements when applicable), and amendments thereto or
assignments thereof, in such manner and in such jurisdictions as are necessary
or appropriate to evidence or perfect the sale, assignment, transfer, and
conveyance by the Seller to the Purchaser, and the purchase, acquisition and
acceptance by the Purchaser from the Seller, of the Purchased Assets and to
perfect the security interest in the Purchased Assets granted by the Seller to
the Purchaser pursuant to Section 2.1(d).
(d)    Notwithstanding that the Seller and the Purchaser expressly intend for
the sale, assignment, transfer, and conveyance of the Purchased Assets to be a
true, complete, absolute and irrevocable sale and assignment, the Seller hereby
assigns, and conveys, to the Purchaser, as security for its obligations created
hereunder and to secure payment to the Purchaser of amounts equal to the
Purchased Royalties as they become due and payable under the Counterparty
Agreements in the event that the transfer contemplated by this Purchase and Sale
Agreement is held not to be a sale, a first priority security interest in and to
all of the Seller’s right, title and interest in, to and under the Purchased
Assets and any “proceeds” thereof (as such term is defined in the UCC and the
PPSA). In such event, this Purchase and Sale Agreement shall constitute a
security agreement. The Seller does hereby authorize the Purchaser to file such
financing statements (and continuation statements with respect to such financing
statements when applicable) as may be necessary to perfect such security
interests.

Section 2.2    Purchase Price.
(a)    In full consideration for the sale, assignment, transfer, and conveyance
of the Purchased Assets (other than the Additional Royalties), and subject to
the terms and conditions set forth herein, the Purchaser shall pay (or cause to
be paid) to the Seller, or the Seller’s designee, on the Closing Date, the sum
of U.S.$20,000,000 (inclusive of all Transfer Taxes), in immediately available
funds by wire transfer to the Seller Account (the “Closing Purchase Price”).
(b)    In full consideration for the sale, assignment, transfer and conveyance
of the Additional Royalties, and subject to the terms and conditions set forth
herein, the Purchaser shall pay (or cause to be paid) to the Seller, or the
Seller’s designee, on the Second Closing Date, the sum of U.S.$6,000,000
(inclusive of all Transfer Taxes), in immediately available funds by wire
transfer to the Seller Account (the “Additional Purchase Price”).
(c)    In the event that, prior to the Closing, the Seller receives any of the
Purchased Royalties, on the Closing Date the Seller shall remit such Purchased
Royalties to the Purchaser in cash.

Section 2.3    No Assumed Obligations
Notwithstanding any provision in this Purchase and Sale Agreement or any other
writing to the contrary, the Purchaser is purchasing, acquiring and accepting
only the Purchased Assets and is not assuming any liability or obligation of the
Seller or any of the Seller’s Affiliates of whatever nature, whether presently
in existence or arising or asserted hereafter (including any liability or
obligation of the Seller under the Counterparty Agreements), including any
liability for any amounts that may be Set-off against the Purchased Royalties
(i) as a result of any facts, circumstances or matters arising or otherwise
attributable to the period prior to the Royalty Commencement Date, or (ii) to
the extent such Set-off is not contemplated in the Counterparty Agreements;
provided, however, if the Seller conducts an audit pursuant to its rights under
the Alnylam Cross-License Agreement, the Purchaser shall assume any and all
obligations of the Seller to keep confidential the confidential information of
Alnylam that is obtained by the Seller in the course of such audit. All such
liabilities and obligations shall be retained by and remain liabilities and
obligations of the Seller or the Seller’s Affiliates, as the case may be (the
“Retained Liabilities”).

Section 2.4    Excluded Assets.
The Purchaser does not, by purchase, acquisition or acceptance of the rights,
title or interest granted hereunder or otherwise pursuant to any of the
Transaction Documents, purchase, acquire or accept any assets of the Seller
under the Counterparty Agreements, other than the Purchased Assets.

Section 2.5    Repurchase Option; Effect of Termination.
(a)    At any time from and after the Closing, the Seller may, at its option,
purchase from the Purchaser all (but not less than all) of the Purchaser’s
rights, title and interest in and to the Purchased Assets that remain following
the date on which the Seller exercises such option (or such later date as the
Seller and the Purchaser may mutually agree to) (the “Remaining Purchased
Assets”), free and clear of any and all Liens, other than Liens of the nature
contemplated in this Purchase and Sale Agreement (the “Repurchase Option”). The
Seller may exercise the Repurchase Option by providing written notice (the
“Exercise Notice”) thereof to the Purchaser. Within 30 days following the
Exercise Notice, the Purchaser shall sell, assign, transfer, and convey all of
its rights, title and interest in and to the Remaining Purchased Assets in
accordance with this Section 2.5 upon receipt from the Seller of the full amount
of the purchase price therefor equal to (i) minus (ii), where:
(i)    is an amount equal to the product of 1.5 multiplied by the Purchase Price
actually paid to the Seller by the Purchaser, and
(ii)    is the aggregate amount of the Purchased Royalties received by the
Purchaser during the period commencing on the Closing Date and ending on the
date of the Exercise Notice, (the “Repurchase Sale”).
(b)    The Repurchase Sale shall be made on an “as is, where is” basis, except
that the Purchaser shall represent and warrant to the Seller that the Purchaser
holds title to the Remaining Purchased Assets free and clear of all Liens, other
than Liens of the nature contemplated in this Purchase and Sale Agreement. All
representations, warranties and covenants of the Purchaser shall survive the
closing of the Repurchase Sale. Each party hereto will use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary under Applicable Laws to consummate the
Repurchase Sale, all of which shall be at the cost and expense of the Seller.
(c)    From the date hereof until the earlier of (x) the consummation of a
Repurchase Sale or (y) the termination of this Agreement, the Purchaser shall
not (A) incur any Liabilities, Liens or other obligations (contractual or
otherwise); (B) fail to remain in existence as a limited partnership or consent
to or enter into any agreement or contract with respect to reorganization,
merger, recapitalization or consolidation of the Purchaser with or into any
other Person; (C) agree to dissolve or otherwise windup its affairs; or (D)
grant any right to any Person or enter into any agreement with any Person, in
each case, if doing so would be reasonably likely to prevent the Purchaser (or
any successor-in-interest to whom the Purchased Assets are assigned in
compliance with Section 8.3 of this Agreement) from conveying the Purchased
Assets to the Seller pursuant to the Repurchase Sale, free and clear of all
Liens and in accordance with the other requirements of this Section 2.5
(d)    For greater certainty, to the extent that the Purchaser assigns any of
the Purchased Assets in accordance with Section 8.3, the assignee shall acquire
such Purchased Assets subject to the rights of the Seller and the obligations of
the Purchaser under this Section 2.5.

Section 2.6    Minimum Purchased Royalties Per Royalty Quarter.
(a)    Notwithstanding anything to the contrary in this Agreement, the Seller
and the Purchaser agree that, for the period beginning on the Royalty
Commencement Date and ending as of the end of the twelfth Royalty Quarter, the
Purchaser shall be entitled to receive a minimum payment on account of the
Royalties attributable to Net Sales of Products in the Territory during any
Royalty Quarter in the amount of $10,000 (the “Minimum Purchased Royalty
Entitlement”).
(b)    For greater certainty, if the Royalties that are paid to the Purchaser by
the Counterparty in respect of a Royalty Quarter are equal to or greater than
the Minimum Purchased Royalty Entitlement, then the Seller shall not be required
to pay any additional amount to the Purchaser in respect of such Royalty
Quarter. If the Royalties that are paid to the Purchaser by the Counterparty in
respect of a Royalty Quarter are less than the Minimum Purchased Royalty
Entitlement, then the Seller shall pay to the Purchaser the difference between
(x) the Minimum Purchased Royalty Entitlement, minus (y) the amount of the
Royalties actually paid by the Counterparty in respect of the applicable Royalty
Quarter (the difference, the “Minimum Purchased Royalty Payment”).
(c)    The Seller shall pay the Minimum Purchased Royalty Payment to the
Purchaser within 45 days following the end of the applicable Royalty Quarter.
The Minimum Purchased Royalty Payment will be deemed to constitute Purchased
Royalties for all purposes of this Agreement.

ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby represents and warrants to the Purchaser as of the date
hereof, except as set forth on the Disclosure Schedule attached hereto (the
“Disclosure Schedule”), as follows:

Section 3.1    Organization.
The Seller is a corporation duly organized, validly existing and in good
standing under the laws of British Columbia and has all powers and authority,
and all licenses, permits, franchises, authorizations, consents and approvals of
all Governmental Authorities, required to own its property and conduct its
business as now conducted and to exercise its rights and to perform its
obligations under the Counterparty Agreements to which it is party. The Seller
is duly qualified to transact business and is in good standing in every
jurisdiction in which such qualification or good standing is required by
Applicable Law (except where the failure to be so qualified or in good standing
would not be a Material Adverse Change). Neither the Purchaser nor any of its
partners, members or controlling Persons is an Affiliate of the Seller or any
Subsidiary of the Seller.

Section 3.2    No Conflicts.
(a)    Except as set forth on Section 3.2 of the Disclosure Schedule, none of
the execution and delivery by the Seller of any of the Transaction Documents to
which the Seller is party, the performance by the Seller of the obligations
contemplated hereby or thereby or the consummation of the transactions
contemplated hereby or thereby will, except as would not result in a Material
Adverse Change: (i) contravene, conflict with, result in a breach, violation,
cancellation or termination of, constitute a default (with or without notice or
lapse of time, or both) under, require prepayment under, give any Person the
right to exercise any remedy or obtain any additional rights under, or
accelerate the maturity or performance of or payment under, in any respect,
(A) any Applicable Law or any judgment, order, writ, decree, permit or license
of any Governmental Authority, to which the Seller or any of its Subsidiaries or
any of their respective assets or properties may be subject or bound, (B) any
term or provision of any contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which the Seller or any of its
Subsidiaries is a party or by which the Seller or any of its Subsidiaries or any
of their respective assets or properties is bound or committed (including the
Counterparty Agreements) or (C) any term or provision of any of the
organizational documents of the Seller or any of its Subsidiaries; (ii) give
rise to any additional right of termination, cancellation or acceleration of any
right or obligation of the Seller or any of its Subsidiaries; or (iii) except as
provided in any of the Transaction Documents to which it is party, result in or
require the creation or imposition of any Lien on the Purchased Assets.
(b)    The Seller has not granted, nor does there exist, any Lien on any of the
Purchased Assets.

Section 3.3    Authorization.
The Seller has all powers and authority to execute and deliver, and perform its
obligations under, the Transaction Documents to which it is party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction Documents to which the Seller is party and
the performance by the Seller of its obligations hereunder and thereunder have
been duly authorized by the Seller. Each of the Transaction Documents to which
the Seller is party has been duly executed and delivered by the Seller. Each of
the Transaction Documents to which the Seller is party constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.

Section 3.4    Ownership.
The Seller is the exclusive owner of the entire right, title (legal and
equitable) and interest in, to and under the Purchased Assets and has good and
valid title thereto, free and clear of all Liens. The Seller has duly and
legally filed or applied for registration for its ownership interest in the
Patents included in the Intellectual Property Rights in the appropriate agencies
and in the jurisdictions set forth on Exhibit C, and the Seller is the exclusive
“owner of record” of such Patents in each such jurisdiction. The Purchased
Assets sold, assigned, transferred, and conveyed to the Purchaser on the Closing
Date have not been pledged, sold, assigned, transferred, or conveyed by the
Seller to any other Person. The Seller has full right to sell, assign, transfer,
and convey the Purchased Assets to the Purchaser. Upon the sale, contribution,
assignment, transfer, and conveyance by the Seller of the Purchased Assets to
the Purchaser, the Purchaser shall acquire good and marketable title to the
Purchased Assets free and clear of all Liens, other than Liens in favor of the
Purchaser, and shall be the exclusive owner of the Purchased Assets. Except as
set forth on Section 3.4 of the Disclosure Schedule, there are no contracts,
agreements or understandings (whether written or oral) to which the Seller is a
party pursuant to which any third party has been granted any rights,
entitlements or privileges to or in respect of any of the Purchased Assets, in
whole or in part, that would reasonably be expected to result in a Material
Adverse Change.

Section 3.5    Governmental and Third Party Authorizations.
Except as set forth in Section 3.5 of the Disclosure Schedule, or as would not
result in a Material Adverse Change, the execution and delivery by the Seller of
the Transaction Documents to which the Seller is party, the performance by the
Seller of its obligations hereunder and thereunder and the consummation of any
of the transactions contemplated hereunder and thereunder (including the sale,
assignment, transfer, and conveyance of the Purchased Assets to the Purchaser)
do not require any consent, approval, license, order, authorization or
declaration from, notice to, action or registration by or filing with any
Governmental Authority or any other Person, except for the filing of UCC and
PPSA financing statements, the notice to Counterparties contained in the
Counterparty Instructions and those previously obtained.

Section 3.6    No Litigation.
Except as set forth in Section 3.6 of the Disclosure Schedule, there is no
(a) action, suit, arbitration, proceeding, claim, demand, citation, summons,
subpoena, or other proceeding (whether civil, criminal, administrative,
regulatory, or informal) pending or, to the Knowledge of the Seller, threatened
in respect of the Products or the Purchased Assets (including the Counterparty
Agreements), at law or in equity, or (b) to the Seller’s Knowledge, any inquiry
or investigation (whether civil, criminal, administrative, regulatory,
investigative or informal) by or before a Governmental Authority pending or, to
the Knowledge of the Seller, threatened against the Seller or any of its
Subsidiaries in respect of the Products or the Purchased Assets (including the
Counterparty Agreements), that, in each case, (i) would reasonably be expected
to result in a Material Adverse Change or (ii) challenges or seeks to prevent or
delay the consummation of any of the transactions contemplated by any of the
Transaction Documents to which the Seller is party.

Section 3.7    Solvency.
The Seller has determined that, and by virtue of its entering into the
transactions contemplated by the Transaction Documents to which the Seller is
party and its authorization, execution and delivery of the Transaction Documents
to which the Seller is party, the Seller’s incurrence of any liability hereunder
or thereunder or contemplated hereby or thereby is in its own best interests.
Upon consummation of the transactions contemplated by the Transaction Documents
and the application of the proceeds therefrom, (a) the fair saleable value of
the Seller’s assets will be greater than the sum of its debts, liabilities and
other obligations, including contingent liabilities, (b) the present fair
saleable value of the Seller’s assets will be greater than the amount that would
be required to pay its probable liabilities on its existing debts, liabilities
and other obligations, including contingent liabilities, as they become absolute
and matured, (c) the Seller will be able to realize upon its assets and pay its
debts, liabilities and other obligations, including contingent obligations, as
they mature, (d) the Seller will not be rendered insolvent, will not have
unreasonably small capital with which to engage in its business and will not be
unable to pay its debts as they mature, (e) the Seller has not incurred, will
not incur and does not have any present plans or intentions to incur debts or
other obligations or liabilities beyond its ability to pay such debts or other
obligations or liabilities as they become absolute and matured, (f) the Seller
will not have become subject to any Voluntary Seller Bankruptcy or Involuntary
Seller Bankruptcy and (g) the Seller will not have been rendered insolvent
within the meaning of Section 101(32) of Title 11 of the United States Code or
any similar provincial or federal legislation in Canada. No step has been taken
or is intended by the Seller or, to the Seller’s Knowledge, any other Person to
make the Seller subject to a Voluntary Seller Bankruptcy or Involuntary Seller
Bankruptcy.

Section 3.8    Tax Matters.
The Seller has filed (or caused to be filed) all material tax returns and
reports required by Applicable Law to have been filed by it and has paid all
material taxes required to be paid by it, in each case, relating to the sale of
the Product in the Territory, except any such taxes that are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside on its books.

Section 3.9    No Brokers’ Fees.
The Seller has not taken any action that would entitle any person or entity
other than Morgan Stanley & Co. LLC to any commission or broker’s fee in
connection with the transactions contemplated by this Purchase and Sale
Agreement.

Section 3.10    Employee Benefit Matters.
With respect to each Plan:
(a)    Each Plan maintained by the Seller has been operated and administered
substantially in compliance with all Applicable Laws, except for any
noncompliance that does not and would not result, individually or in the
aggregate, in a Material Adverse Change.
(b)    Except as would not result in a Material Adverse Change, (i) all material
employer and employee obligations including contributions and payments required
to be made under any Plan or related agreement have been made in a timely
fashion or has been reflected on the most recent balance sheet filed prior to
the date hereof or accrued in the accounting records of the Seller; (ii) there
are no unfunded obligations of the Seller under any Plan; and (iii) the Seller
has not received any order or written notice under Applicable Laws that require
the Seller to take (or refrain from taking) any action in respect of a Plan.
(c)    The Seller does not maintain, sponsor, contribute to, have any liability
and has never maintained, sponsored or contributed or had any liability with
respect to, any defined benefit pension plan.

Section 3.11    Compliance with Laws.
None of the Seller or any of its Subsidiaries (a) has violated or is in
violation of, or, to the Knowledge of the Seller, is under investigation with
respect to or has been threatened to be charged with or been given notice of any
violation of, any Applicable Law or any judgment, order, writ, decree,
injunction, stipulation, consent order, permit or license granted, issued or
entered by any Governmental Authority or (b) is subject to any judgment, order,
writ, decree, injunction, stipulation, consent order, permit or license granted,
issued or entered by any Governmental Authority, in each case or in the
aggregate, that would be a Material Adverse Change. Each of the Seller and any
Subsidiary of the Seller is in compliance with the requirements of all
Applicable Laws, a breach of any of which individually or in the aggregate would
be a Material Adverse Change.


11
ny-1700062 v1

--------------------------------------------------------------------------------






Section 3.12    Intellectual Property Matters.
(a)    Exhibit C sets forth an accurate and complete list of all Intellectual
Property Rights that are Patents as June 20. 2019, and, as of the Closing Date,
such list remains accurate and complete except where the failure to be accurate
and complete would not be a Material Adverse Change. For each of such Patents
listed on Exhibit C, the Seller has indicated (i) the jurisdictions in which
such Patent is pending, allowed, granted or issued, (ii) the patent number or
patent or patent application serial number, (iii) the scheduled expiration date
of such issued patent, (iv) the scheduled expiration date of each patent issuing
from such pending patent application once issued and (v) the owner of such
Patent. The Products are covered by a Valid Claim of a Tekmira Royalty-Bearing
Patent (as both terms are defined in the Alnylam Cross-License Agreement) in
each jurisdiction listed on Section 3.12(a) of the Disclosure Schedule.
(b)    To the Knowledge of the Seller, as of the date hereof, each claim that
has been issued or granted by the appropriate Patent Office included in the
relevant Intellectual Property Rights that are patents and that covers any of
the Products is valid and enforceable.
(c)    There are no unpaid maintenance or renewal fees payable by the Seller or
Genevant Sciences Ltd. to any third party that currently are overdue for any of
the Intellectual Property Rights that are Patents. No Intellectual Property
Rights that are Patents have lapsed or been abandoned, cancelled or expired. As
of the date hereof, no Tekmira Royalty Bearing Patents have been assigned to
Alnylam pursuant to Section 4h of Exhibit A of the Alnylam Cross-License
Agreement.
(d)    Except as set forth in Section 3.12(d) of the Disclosure Schedule:
(i) subsequent to the issuance of the Intellectual Property Rights that are
Patents, neither the Seller, Genevant Sciences Ltd., nor, to the knowledge of
the Seller, the Counterparties has filed any disclaimer or made or permitted any
other voluntary reduction in the scope of the Intellectual Property Rights that
are Patents; and (ii) no allowable or allowed subject matter of the Intellectual
Property Rights that are Patents is subject to any competing conception or
derivation claims of allowable or allowed subject matter of any Patents of any
third party and have not been the subject of any interference, re-examination,
inter partes review, opposition or other post-grant inter partes proceedings.
(e)    Except as set forth in Section 3.12(e) of the Disclosure Schedule:
(i) there is no pending or, to the knowledge of the Seller, threatened
opposition, interference, reexamination, inter partes review, injunction, claim,
suit, action, citation, summons, subpoena, hearing, inquiry, investigation (by
the International Trade Commission or otherwise), complaint, arbitration,
mediation, demand, decree or other dispute, disagreement, proceeding or claim
(collectively, “Disputes”) challenging the legality, validity, enforceability or
ownership of any of the Intellectual Property Rights; (ii) there are no Disputes
by or with any third party against the Seller or Genevant Sciences Ltd., or to
the Knowledge of the Seller, any Counterparty, involving any of the Products;
and (iii) the Intellectual Property Rights are not subject to any outstanding
injunction, judgment, order, decree, ruling, change, settlement or other
disposition of a Dispute.


12
ny-1700062 v1

--------------------------------------------------------------------------------





(f)    To the Knowledge of the Seller, (A) (i) there is no pending or
threatened, action, suit or proceeding, or any investigation or claim, and (ii)
neither the Seller or any Counterparty has received any written notice of the
foregoing, that claims that the manufacture, use, marketing, sale, offer for
sale, importation or distribution of any of the Products infringes on any patent
or other intellectual property rights of any other Person or constitute
misappropriation of any other Person’s trade secrets or other intellectual
property rights, and (B) no event has occurred or circumstance exists that would
reasonably be expected to serve as a basis for any valid claim pursuant to such
an action, suit, proceeding, investigation or claim. To the Knowledge of the
Seller, there are no pending patent applications owned by any third party that,
if issued, would limit or prohibit, in any material respect, the manufacture,
use or sale of any of the Products by the Seller, the Counterparties or any of
their respective sublicensees in the Territory.
(g)    Except as set forth in Section 3.12(g) of the Disclosure Schedule, and
except for the product clearance opinion dated the Closing Date of Pillsbury
Winthrop Shaw Pittman LLP and the validity opinion dated the Closing Date of
Pillsbury Winthrop Shaw Pittman LLP, the Seller has not received and is not
otherwise in possession of any written legal opinion concerning or with respect
to any Tekmira Royalty Bearing Patent as defined in the Alnylam Cross-License
Agreement or any third party intellectual property rights relating to the
Products, including any freedom-to-operate, product clearance, patentability or
right-to-use opinion.

Section 3.13    [Intentionally Omitted]

Section 3.14    Counterparty and Genevant Cross License Agreements.
(a)    Except as set forth in Section 3.14 of the Disclosure Schedule, other
than the Transaction Documents and the Counterparty Agreements, there is no
contract, agreement or other arrangement (whether written or oral), including
the Genevant Cross License Agreement, to which the Seller or any of its
Subsidiaries is a party or by which any of their respective assets or properties
is bound or committed (i) that creates a Lien on, affects or otherwise relates
to the Purchased Assets or the Counterparty Agreements or (ii) for which breach,
nonperformance, cancellation or failure to renew would be a Material Adverse
Change. Pursuant to the Alnylam Cross-License Agreement, the Seller has granted
to Alnylam all rights and interests to enforce or defend all Category 1 Patents
as set forth therein, and the Seller is not a party to any contract, agreement
or other understanding or arrangement (whether written or oral) that supersedes,
reduces or modifies any rights granted to Alnylam to enforce or defend any of
the Category 1 Patents.
(b)    Attached hereto as Exhibit D are true, correct and complete copies of the
Counterparty Agreements and the Genevant Cross License Agreement and any
confidentiality agreement relating thereto.
(c)    Each of the Counterparty Agreements and the Genevant Cross License
Agreement is in full force and effect and is the legal, valid and binding
obligation of the Seller and, to the Knowledge of the Seller, the
Counterparties, Genevant Sciences Ltd., and any other party thereto, enforceable
against the Seller and, to the Knowledge of the Seller, the Counterparties,
Genevant Sciences Ltd., and any other party thereto in accordance with its
respective terms, subject, as to enforcement of remedies, to bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy. The execution and delivery of, and performance of obligations
under, each of the Counterparty Agreements were and are within the powers of the
Seller and, to the Knowledge of the Seller, the Counterparties. Each of the
Counterparty Agreements was duly authorized by all necessary action on the part
of, and validly executed and delivered by, the Seller and, to the Knowledge of
the Seller, the Counterparties and any other party thereto. The Seller is not in
breach or violation of or in default under any of the Counterparty Agreements or
the Genevant Cross License Agreement. There is no event or circumstance that,
upon notice or the passage of time, or both, could constitute or give rise to
any breach or default in the performance of any of the Counterparty Agreements
or the Genevant Cross License Agreement by the Seller or, to the Knowledge of
the Seller, the Counterparties or any other party thereto.
(d)    The Seller has not waived any rights or defaults under the Counterparty
Agreements or released the Counterparties or any other party thereto, in whole
or in part, from any of its obligations under any of the Counterparty
Agreements. Except as set forth in Section 3.14(d) of the Disclosure Schedule,
neither the Seller nor the Counterparties has agreed to amend or waive any
provision of the Counterparty Agreements, and there is no current proposal to do
so.
(e)    No event has occurred that would give the Counterparties or any other
party thereto, or to the Knowledge of the Seller, the Seller the right to
terminate any of the Counterparty Agreements (in whole or in part, or in respect
of any country in the Territory) or cease paying Royalties thereunder. The
Seller has not received any written notice of an intention by the Counterparties
or any other Person to terminate or breach any of the Counterparty Agreements,
in whole or in part or in respect of any country in the Territory, or
challenging the validity or enforceability of any of the Counterparty Agreements
or the obligation to pay the Royalties under the Counterparty Agreements, or
claiming that the Seller or the Counterparties or any other party thereto is in
default of its obligations under any of the Counterparty Agreements. There is
not any default, violation or breach by the Seller or, to the knowledge of the
Seller, by the Counterparties under or of any of the Counterparty Agreements.
(f)    Except as provided in the Counterparty Agreements, the Seller is not a
party to any agreement entitling any other Person to any payments, including by
way of Set-off, in respect of the Royalties payable under the Counterparty
Agreements to the Seller.
(g)    The Seller has not consented to an assignment by the Counterparties or
any other party thereto of any of the Counterparties’ or such other party’s
rights or obligations under any of the Counterparty Agreements other than
assignment to the Seller, and the Seller does not have knowledge of any such
assignment by the Counterparties or any other such party. Except as contemplated
by Section 2.1, the Seller has not assigned, in whole or in part, and has not
granted, incurred or suffered to exist any Liens (other than Liens created or
existing under any of the Counterparty Agreements) on, the Counterparty
Agreements or the Purchased Assets.
(h)    None of the Seller, the Counterparties or any other party thereto has
made any claim of indemnification under any of the Counterparty Agreements.
(i)    The Seller has not exercised its rights to conduct an audit under any of
the Counterparty Agreements.
(j)    To the Knowledge of the Seller, the Seller has received all amounts owed
to it under the Counterparty Agreements as described in the reports attached
hereto as Exhibit E, all of which are true, correct and complete copies of the
reports delivered to the Seller by the Counterparty pursuant to the Counterparty
Agreements in respect of sales of Products.
(k)    Attached hereto as Exhibit F are true, correct and complete copies of all
material written notices delivered to the Counterparty by the Seller, or by the
Counterparty to the Seller, to the extent relating to payments of Royalties, or
that would reasonably be expected to result in a Material Adverse Change, or
that are otherwise material to the enforceability of the Counterparty
Agreements.

Section 3.15    UCC and PPSA Matters.
Except as set forth in Section 3.15 of the Disclosure Schedule, the Seller’s
exact legal name is, and for the preceding 10 years has been, “Arbutus Biopharma
Corporation”. The Seller’s principal place of business is 100-8900 Glenlyon Pky,
Burnaby, BC V5J 5J8. The Seller’s jurisdiction of organization is, and for the
preceding 10 years has been, British Columbia, Canada. Except as set forth in
Section 3.15 of the Disclosure Schedule, for the preceding 10 years, the Seller
has not been the subject of any merger or other corporate or other
reorganization in which its identity or status was materially changed, except in
each case when it was the surviving or resulting Person.

Section 3.16    Set-off and Other Sources of Royalty Reduction.
Except as provided in the Counterparty Agreements or as set forth in
Section 3.16 of the Disclosure Schedule: (a) the Counterparties have no
contractual right of Set-off under any contract or other agreement against the
Purchased Royalties or any other amounts payable to the Seller under the
Counterparty Agreements, and to the Knowledge of the Seller, none of the
Purchased Royalties will be subject to any Set-off as a result of any facts,
circumstances or matters arising or otherwise attributable to the period prior
to the Royalty Commencement Date; (b) the Counterparties have not exercised,
and, to the Knowledge of the Seller, the Counterparties have not had the right
to exercise any Set-off against the Royalties or any other amounts payable to
the Seller under the Counterparty Agreements; (c) to the Knowledge of the
Seller, there are no third party patents that would provide a basis for a
reduction in the Royalties due to the Seller pursuant to the Counterparty
Agreements; and (d) there are no compulsory licenses granted or, to the
Knowledge of the Seller, threatened to be granted with respect to the
Intellectual Property Rights.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Seller as of the date hereof
as follows:

Section 4.1    Organization.
The Purchaser is a limited partnership duly organized, validly existing and in
good standing under the laws of the Province of Ontario and has all powers and
authority, and all licenses, permits, franchises, authorizations, consents and
approvals of all Governmental Authorities, required to own its property and
conduct its business as now conducted. OCM IP Healthcare Portfolio G.P. Inc.,
the general partner of the Purchaser, is a corporation duly organized, validly
existing and in good standing under the laws of the Province of Ontario and has
all powers and authority, and all licenses, permits, franchises, authorizations,
consents and approvals of all Governmental Authorities, required to own its
property and conduct its business as now conducted.

Section 4.2    No Conflicts.
None of the execution and delivery by the Purchaser of any of the Transaction
Documents to which the Purchaser is party, the performance by the Purchaser of
the obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will contravene, conflict with,
result in a breach, violation, cancellation or termination of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, give any Person the right to exercise any remedy or obtain any
additional rights under, or accelerate the maturity or performance of or payment
under, in any respect, (i) any Applicable Law or any judgment, order, writ,
decree, permit or license of any Governmental Authority to which the Purchaser
or any of its assets or properties may be subject or bound, (ii) any term or
provision of any contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which the Purchaser is a party or by
which the Purchaser or any of its assets or properties is bound or committed or
(iii) any term or provision of any of the organizational documents of the
Purchaser.

Section 4.3    Authorization.
The Purchaser has all powers and authority to execute and deliver, and perform
its obligations under, the Transaction Documents to which it is party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of each of the Transaction Documents to which the Purchaser is party
and the performance by the Purchaser of its obligations hereunder and thereunder
have been duly authorized by the Purchaser. Each of the Transaction Documents to
which the Purchaser is party has been duly executed and delivered by the
Purchaser. Each of the Transaction Documents to which the Purchaser is party
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
similar Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.

Section 4.4    Governmental and Third Party Authorizations.
The execution and delivery by the Purchaser of the Transaction Documents to
which the Purchaser is party, the performance by the Purchaser of its
obligations hereunder and thereunder and the consummation of any of the
transactions contemplated hereunder and thereunder do not require any consent,
approval, license, order, authorization or declaration from, notice to, action
or registration by or filing with any Governmental Authority or any other
Person, except as described in Section 3.5.

Section 4.5    No Litigation.
There is no (a) action, suit, arbitration proceeding, claim, demand, citation,
summons, subpoena, or other proceeding (whether civil, criminal, administrative,
regulatory, investigative or informal) pending or, to the knowledge of the
Purchaser, threatened by or against the Purchaser, at law or in equity, or
(b) inquiry or investigation (whether civil, criminal, administrative,
regulatory, investigative or informal) by or before a Governmental Authority
pending or, to the knowledge of the Purchaser, threatened against the Purchaser,
that, in each case, challenges or seeks to prevent or delay the consummation of
any of the transactions contemplated by any of the Transaction Documents to
which the Purchaser is party.

Section 4.6    Access to Information.
The Purchaser acknowledges that it has (a) reviewed the Counterparty Agreements
and such other documents and information relating to the Intellectual Property
Rights and the Products and (b) had the opportunity to ask such questions of,
and to receive answers from, representatives of the Seller concerning the
Counterparty Agreements, the Intellectual Property Rights and the Products, in
each case, as it deemed necessary to make an informed decision to purchase,
acquire and accept the Purchased Assets in accordance with the terms of this
Purchase and Sale Agreement. The Purchaser has such knowledge, sophistication
and experience in financial and business matters that it is capable of
evaluating the risks and merits of purchasing, acquiring and accepting the
Purchased Assets in accordance with the terms of this Purchase and Sale
Agreement. The Purchaser hereby acknowledges and agrees that, other than the
representations and warranties made in Article III of this Purchase and Sale
Agreement, (i) the Purchaser has not relied on any factual representations or
opinions of the Seller, its Affiliates or their respective representatives, and
(ii) none of the Seller or its Affiliates, or any of their respective officers,
directors, employees or representatives make or have made any representation or
warranty, express or implied, at law or in equity, with respect to the Purchased
Assets, the Counterparty Agreements, the Intellectual Property Rights, or any
related matters.

ARTICLE V    
COVENANTS
The parties hereto covenant and agree as follows:

Section 5.1    Books and Records; Notices.
(a)    Promptly (but in no event more than five Business Days) after receipt by
the Seller of written notice of any action, suit, claim, demand, dispute,
investigation, arbitration or other proceeding (commenced or threatened) against
the Seller or any of the Intellectual Property Rights relating to the
transactions contemplated by any Transaction Document, the Purchased Assets or
any Counterparty Agreement or any default or termination, or any threatened
default or termination, by any Person under any of the Counterparty Agreements,
or any other fact or circumstance that would reasonably be expected to result in
a Material Adverse Change, the Seller shall (i) inform the Purchaser of the
receipt of such notice and the substance thereof and (ii) furnish the Purchaser
with a complete copy of such notice and any related materials with respect
thereto.
(b)    The Seller shall keep and maintain, or cause to be kept and maintained,
at all times full and accurate books and records adequate to reflect accurately
all financial information it has received, and all amounts paid or received
under the Counterparty Agreements, with respect to the Royalties.
(c)    Promptly (but in no event more than five Business Days) following receipt
by the Seller of any written notice, certificate, offer, proposal,
correspondence, report or other communication relating to the Counterparty
Agreements, the Royalties, the Purchased Assets, or the Products, or any other
fact or circumstance that would reasonably be expected to result in a Material
Adverse Change, the Seller shall (i) inform the Purchaser of such receipt and
(ii) furnish the Purchaser with a complete copy of such notice, certificate,
offer, proposal, correspondence, report or other communication.
(d)    The Seller shall notify the Purchaser in writing not less than 30 days
prior to any change in, or amendment or alteration of, the Seller’s (i) legal
name, (ii) form or type of organizational structure or (iii) jurisdiction of
organization.

Section 5.2    Confidentiality; Public Announcement.
(a)    Except as otherwise required by Applicable Law, by the rules and
regulations of any securities exchange or trading system or by the FDA or any
other Governmental Authority with similar regulatory authority and except as
otherwise set forth in this Section 5.2, (i) all Confidential Information
furnished by the Seller to the Purchaser shall be kept confidential by the
Purchaser and shall be used by the Purchaser only in connection with this
Purchase and Sale Agreement and any other Transaction Document and the
transactions contemplated hereby and thereby, and (ii) the existence and nature
of this Purchase and Sale Agreement and the terms, conditions and provisions of
this Purchase and Sale Agreement and any other Transaction Document shall be
kept confidential by the Purchaser and the Seller and shall be used by the
Purchaser and the Seller only in connection with this Purchase and Sale
Agreement and any other Transaction Document and the transactions contemplated
hereby and thereby (without limiting the Purchaser’s rights under
Sections 2.1(c) and 2.1(d)). Notwithstanding the foregoing, the Purchaser and
the Seller may disclose such information to their actual and potential:
partners, directors, employees, managers, officers, agents, investors (including
any holder of debt securities of the Purchaser or the Seller, as applicable, and
such holder’s advisors, agents and representatives), co-investors, insurers and
insurance brokers, underwriters, financing parties, equity holders, brokers,
advisors, lawyers, bankers, trustees and representatives with a need to know the
same in connection with the Transaction Documents; provided, that such Persons
shall be informed of the confidential nature of such information and shall be
obligated to keep such information confidential pursuant to obligations of
confidentiality no less onerous than those set out herein; provided, further,
that the Purchaser or the Seller, as applicable, shall be fully responsible for
any breach of this Section 5.2(a) by it, its Affiliates, or any such Person that
receives such information from the Purchaser or the Seller, as applicable,
pursuant to this Section 5.2(a). Each party shall promptly notify the other
party in writing upon becoming aware of any dissemination or use of Confidential
Information, as well as terms, conditions and provisions of this Purchase and
Sale Agreement or any other Transaction Document, in violation of this Purchase
and Sale Agreement.
(b)    In the event the Purchaser or its Affiliates is required to disclose
Confidential Information (i) in any document to be filed with any Governmental
Authority or (ii) by court or administrative order or under Applicable Laws with
respect to the Seller or the Purchaser or their respective Affiliates (including
Applicable Laws relating to securities matters), as the case may be, or pursuant
to the rules and regulations of any stock exchange or stock market on which
securities of the Seller or the Purchaser or their respective Affiliates may be
listed for trading, the Purchaser shall promptly notify the Seller in writing of
such requirement so that the Seller may seek an appropriate protective order or
other appropriate remedy (and if the Seller seeks such an order or other remedy,
the Purchaser and its Affiliates will provide such cooperation, at the Seller’s
expense, as the Seller shall reasonably request). If no such protective order or
other remedy is obtained and the Purchaser or its Affiliates are, in the opinion
of the Purchaser’s or its Affiliates’ counsel, legally compelled to disclose
Confidential Information, the Purchaser and its Affiliates shall only disclose
that portion of the Confidential Information that their respective counsel
advises that the Purchaser or its Affiliates are compelled to disclose and the
Purchaser and its Affiliates shall exercise commercially reasonable efforts to
obtain reliable assurance that confidential treatment will accorded to that
portion of Confidential Information.
(c)    The Seller and the Purchaser acknowledge that each party hereto may,
after execution of this Purchase and Sale Agreement, make a public announcement
of the transactions contemplated by the Transaction Documents in the form
attached hereto as Exhibit G. The Seller and the Purchaser agree that, after the
Closing Date, public announcements may be issued in the form of one or more
press releases, and in disclosures contained in documents to be filed with or
furnished to the SEC, in each case in the form agreed by the parties prior to
the execution of this Purchase and Sale Agreement, and either party hereto may
thereafter disclose any information contained in such press release or SEC
documents at any time without the consent of the other party hereto.

Section 5.3    Commercially Reasonable Efforts; Further Assurances.
(a)    Subject to the terms and conditions of this Purchase and Sale Agreement,
each party hereto will use its commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under Applicable Laws to consummate the transactions contemplated by the
Transaction Documents to which the Seller or the Purchaser, as applicable, is
party, including to (i) perfect the sale, assignment, transfer, and conveyance
of the Purchased Assets to the Purchaser pursuant to this Purchase and Sale
Agreement, (ii) execute and deliver such other documents, certificates,
instruments, agreements and other writings and to take such other actions as may
be necessary or desirable, or reasonably requested by the other party hereto, in
order to consummate or implement expeditiously the transactions contemplated by
any Transaction Document to which the Seller or the Purchaser, as applicable, is
party, (iii) perfect, protect, more fully evidence, vest and maintain in the
Purchaser good, valid and marketable rights and interests in and to the
Purchased Assets free and clear of all Liens (other than those permitted by the
Transaction Documents), (iv) create, evidence and perfect the Purchaser’s
back-up security interest granted pursuant to Section 2.1(d) and (v) enable the
Purchaser to exercise or enforce any of the Purchaser’s rights under any
Transaction Document to which the Seller or the Purchaser, as applicable, is
party, including following the Closing Date.
(b)    The Seller and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other party hereto, at the expense of such other
party hereto (except as otherwise set forth herein), in connection with any
litigation, arbitration, investigation or other proceeding (whether threatened,
existing, initiated or contemplated prior to, on or after the date hereof) to
which the other party hereto, any of its Affiliates or controlling persons or
any of their respective officers, directors, equityholders, controlling persons,
managers, agents or employees is or may become a party or is or may become
otherwise directly or indirectly affected or as to which any such Persons have a
direct or indirect interest, in each case relating to any Transaction Document,
the Purchased Assets, or the transactions described herein or therein but in all
cases excluding any litigation brought by the Seller (for itself or on behalf of
any Seller Indemnified Party) against the Purchaser or its Affiliates or brought
by the Purchaser (for itself or on behalf of any Purchaser Indemnified Party)
against the Seller or its Affiliates.
(c)    The Seller shall comply with all Applicable Laws with respect to the
Transaction Documents to which it is party, the Counterparty Agreements to which
it is party, the Purchased Assets, and all ancillary agreements related thereto,
the violation of which would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.
(d)    The Seller shall not enter into any contract, agreement or other legally
binding arrangement (whether written or oral), or grant any right to any other
Person, in any case that would reasonably be expected to conflict with the
Transaction Documents or be a Material Adverse Change.

Section 5.4    Payments on Account of the Purchased Assets.
(a)    Notwithstanding the terms of the Counterparty Instructions, if the
Counterparties, any Sublicensee or any other Person makes any future payment in
respect of the Royalties to the Seller (or any of its Subsidiaries) directly on
account of the Purchased Royalties or other Purchased Assets, then (i) the
portion of such payment that represents Purchased Royalties or other Purchased
Assets shall be held by the Seller (or such Subsidiary) in trust for the benefit
of the Purchaser in a segregated account, (ii) the Seller (or such Subsidiary)
shall have no right, title or interest whatsoever in such portion of such
payment and shall not create or suffer to exist any Lien thereon and (iii) the
Seller (or such Subsidiary) shall promptly, and in any event no later than two
Business Days following the receipt by the Seller (or such Subsidiary) of such
portion of such payment, remit such portion of such payment, without Set-off, to
the Purchaser Account pursuant to Section 5.4(b) in the exact form received with
all necessary endorsements.
(b)    The Seller shall make all payments required to be made by it to the
Purchaser pursuant to this Purchase and Sale Agreement by wire transfer of
immediately available funds, without Set-off to the following account (or to
such other account as the Purchaser shall notify the Seller in writing from time
to time) (the “Purchaser Account”):  
Bank Name: [**]
ABA Number: [**]
Account Number: [**]
Account Name: [**]
Reference: [**]
(c)    If the Counterparties, any Sublicensee or any other Person makes any
payment to the Purchaser of Royalties (i) relating to periods prior to the
Royalties Commencement Date, (ii) relating to periods after the closing of the
Repurchase Option, (iii) relating to period after the termination of this
Agreement or (iv) that does not constitute a portion of the Purchased Assets,
then (i) such payment shall be held by the Purchaser in trust for the benefit of
the Seller in a segregated account, (ii) the Purchaser shall have no right,
title or interest whatsoever in such payment and shall not create or suffer to
exist any Lien thereon and (iii) the Purchaser shall promptly, and in any event
no later than two Business Days following the receipt by the Purchaser of such
payment, remit such payment, without Set-off, to the Seller Account pursuant to
Section 5.4(d) in the exact form received with all necessary endorsements.
(d)    The Purchaser shall make all payments required to be made by it to the
Seller pursuant to this Purchase and Sale Agreement by wire transfer of
immediately available funds, without Set-off, to the following account (or to
such other account as the Seller shall notify the Purchaser in writing from time
to time) (the “Seller Account”):

Bank Name: [**]
ABA Number: [**]
Account Number: [**]
Account Name: [**]


Section 5.5    Counterparty Agreements.
(a)    The Seller (i) shall perform and comply with its duties and obligations
under the Counterparty Agreements and the Genevant Cross License Agreement to
which it is party, except to the extent any failure to perform or comply with
such agreements would not reasonably be expected to result in a Material Adverse
Change, (ii) shall not forgive, release or compromise any amount owed to or
becoming owing to it under the Counterparty Agreements to which it is party,
(iii) shall not assign, amend, modify, supplement, restate, waive, cancel or
terminate (or consent to any cancellation or termination of), in whole or in
part or in respect of any country in the Territory, any rights constituting or
involving, affecting or relating to the Purchased Assets, the Royalties or any
of the Counterparty Agreements to which it is party or any provision thereof or
right thereunder or the right to receive the Royalties, (iv) shall not breach
any of the provisions of any of the Counterparty Agreements to which it is
party, except as would not reasonably be expected to result in a Material
Adverse Change, and in the event of any such breach that does result in a
Material Adverse Change, the Seller, at its own cost and expense, shall use its
commercially reasonable efforts to remedy such breach following consultation
with the Purchaser, (v) except pursuant to Section 5.6, shall not enter into any
new agreement or legally binding arrangement in respect of the Purchased Assets,
the Royalties, or the Products, (vi) shall not waive any obligation of, or grant
any consent to, the Counterparties under or in respect of the Products, any
Counterparty Agreement or the other Royalties to the extent that doing so would
reasonably be expected to result in a Material Adverse Change and (vii) except
pursuant to Section 5.6, shall not agree to do any of the foregoing.
(b)    The Seller shall not, without the prior written consent of the Purchaser,
withhold any consent, exercise or waive any right or option, fail to exercise
any right or option or exercise or fail to exercise any action in respect of,
affecting or relating to the Purchased Assets, the Products or the Counterparty
Agreements in any manner that would, in each case, (i) be a Material Adverse
Change or (ii) conflict with or cause a default under, or breach or termination
of, this Purchase and Sale Agreement, any other Transaction Document or any of
the Counterparty Agreements. The Seller shall not, without the prior written
consent of the Purchaser, consent to an assignment by the Counterparties of any
of the Counterparties’ rights or obligations under any of the Counterparty
Agreements.
(c)    Promptly after (i) receiving notice from the Counterparties or any other
Person (A) terminating any of the Counterparty Agreements (in whole or in part
or in respect of any country in the Territory), (B) alleging any breach of or
default under any of the Counterparty Agreements by the Seller or (C) asserting
the existence of any facts, circumstances or events that, alone or together with
other facts, circumstances or events, could reasonably be expected (with or
without the giving of notice or passage of time, or both) to give rise to a
breach of or default under any of the Counterparty Agreements by the Seller or
the right to terminate any of the Counterparty Agreements (in whole or in part
or in respect of any country in the Territory) by the Counterparties or any
other Person or (ii) the Seller otherwise has knowledge of any fact,
circumstance or event that, alone or together with other facts, circumstances or
events, constitute a material breach of or default under any of the Counterparty
Agreements by the Seller or give the right to terminate any of the Counterparty
Agreements (in whole or in part or in respect of any country in the Territory)
by the Counterparties or any other Person, in each case, the Seller shall
(A) promptly (and in any event within five Business Days) give a written notice
to the Purchaser describing in reasonable detail the relevant breach, default or
termination event, including a complete copy of any written notice received from
the Counterparties or the other relevant Person, and, in the case of any breach
or default or alleged breach or default by the Seller, describing in reasonable
detail any corrective action the Seller proposes to take, and (B) in the case of
any breach or default or alleged breach or default by the Seller, use its best
efforts at the Seller’s cost to promptly cure such breach or default and shall
give written notice to the Purchaser upon curing such breach or default;
provided, however, that, if the Seller fails to promptly cure any such breach or
default, the Purchaser shall, to the extent permitted by the Counterparty
Agreements, be entitled to take any and all actions that are reasonably
necessary to promptly cure such breach or default, and the Seller shall
cooperate with the Purchaser for such purpose and, notwithstanding anything to
the contrary herein, reimburse the Purchaser promptly (but in no event later
than two Business Days) following demand for all costs and expenses incurred in
connection therewith.
(d)    Promptly after the Seller obtains knowledge of a breach of or default
under, or an alleged breach of or default under, any of the Counterparty
Agreements by the Counterparties or any other Person (each, a “Defaulting
Party”), or of the existence of any facts, circumstances or events that, alone
or together with other facts, circumstances or events, constitute or with the
passage of time would constitute a material breach of or default under any of
the Counterparty Agreements by a Defaulting Party or would reasonably be
expected to result in a Material Adverse Change, or the right to terminate any
of the Counterparty Agreements (in whole or in part or in respect of any country
in the Territory) by the Seller, in each case, the Seller shall (i) promptly
(but in any event within five Business Days) give a written notice to the
Purchaser describing in reasonable detail the relevant breach, default or
termination event and (ii) proceed in consultation with the Purchaser and take
such permissible actions (including commencing legal action against the
Defaulting Party and the selection of legal counsel reasonably satisfactory to
the Purchaser) and at the Seller’s cost to enforce compliance by the Defaulting
Party with the relevant provisions of the Counterparty Agreements and to
exercise any or all of the Purchaser’s or the Seller’s rights and remedies,
whether under the Counterparty Agreements or by operation of law, with respect
thereto.
(e)    Subject in each case to the rights and obligations of the Seller pursuant
to the Genevant Cross License Agreement, the Seller shall, subject to the
provisions of the Alnylam Cross-License Agreement (including Sections 5.1, 5.2,
5.4, 5.5 and Exhibit A-IP Management Terms) and any rights of the Counterparties
thereunder, (i) take any and all actions, and prepare, execute, deliver and file
any and all agreements, documents and instruments, that are reasonably necessary
or desirable to diligently preserve and maintain the Intellectual Property
Rights, including payment of maintenance fees or annuities, at the sole expense
of the Seller (which expenses may be reimbursable to the Seller by the
Counterparties under the Counterparty Agreements), (ii) diligently defend (and
enforce) the Intellectual Property Rights against infringement or interference
by any other Person, and against any claims of invalidity or unenforceability,
in any jurisdiction (including by bringing any legal action for infringement or
defending any counterclaim of invalidity or action of a third party for
declaratory judgment of non-infringement or non-interference), with counsel
reasonably satisfactory to the Purchaser and whose reasonable fees and expenses
shall be borne by the Seller, and (iii) when available in respect of the
Products, obtain patents and any corrections, substitutions, reissues and
reexaminations thereof, obtain patent term extensions and any applicable
supplemental protection certificates and any other forms of patent term
restoration in any jurisdiction of the Territory and obtain and maintain patent
listing in the FDA Electronic Orange Book. The Seller shall not disclaim or
abandon, or fail to take any action necessary or desirable to prevent the
disclaimer or abandonment of, any Intellectual Property Rights, including
assigning such Intellectual Property Right to Alnylam pursuant to Section 4h of
Exhibit A of the Alnylam Cross-License Agreement. In the case that the Seller
does not have the first right to prosecute, maintain, enforce or defend any
Intellectual Property Right, including where Genevant has the right under the
Genevant Cross License Agreement or Alnylam has the right under the Counterparty
Agreement, that, in the event that Genevant or Alnylam choose not to prosecute,
maintain, enforce or defend any Intellectual Property Right, the Seller will
exercise any step in right under the Genevant Cross License Agreement or the
Counterparty Agreement, as the case may be, to prosecute, maintain, enforce or
defend such Intellectual Property Rights such that there is no Material Adverse
Change.
(f)    Except in connection with an assignment by the Seller to any other Person
with which the Seller may merge or consolidate or to which the Seller may sell
all or substantially all of its assets or all of its assets related to the
Products in accordance with the provisions of Section 8.3, the Seller shall not
dispose of or encumber the Intellectual Property Rights (in whole or in part).
(g)    The Seller shall not take any position that is inconsistent with the
Seller having granted to Alnylam all rights and interests to enforce or defend
all Category 1 Patents as set forth in the Alnylam Cross-License Agreement, with
Alnylam, any other third party, or in any judicial, administrative or other
proceeding. In the event of any dispute regarding Alnylam’s rights or interests
to enforce or defend any of the Category 1 Patents, or in the event that any
Person other than Alnylam asserts a right to enforce or defend any of the
Category 1 Patents, the Seller shall use its best efforts to protect, enforce
and defend the rights granted to Alnylam in respect thereof pursuant to the
Alnylam Cross-License Agreement.

Section 5.6    Mergers, Consolidations and Asset Sales Involving the
Counterparties.
If there occurs a merger or consolidation of the Seller, on the one hand, and
the Counterparties or any of its Affiliates, on the other hand, a sale of all or
substantially all of the Seller’s assets to the Counterparties or a sale or
assignment of any of the Counterparty Agreements or the Intellectual Property
Rights by the Seller to the Counterparties, and in any such case one or more
Counterparty Agreements are terminated in connection therewith, the Seller (or
its successor) shall pay to the Purchaser royalties on Net Sales of the
applicable Products for the term of such Counterparty Agreements on the same
basis as if such Counterparty Agreements had continued and the Purchaser’s
rights with respect to the Purchased Assets and the covenants of the Seller
under this Purchase and Sale Agreement shall continue to apply on the same basis
as if such Counterparty Agreements were in place between the Seller and the
Counterparties, and the Seller shall cooperate with the Purchaser to take such
actions as may be necessary or advisable to reflect such arrangements in the
circumstances.

Section 5.7    Audits.
The Seller shall provide all commercially reasonable assistance requested by the
Purchaser in order to exercise Purchaser’s right to audit Alnylam’s books and
records in accordance with Section 4.15 of the Alnylam Cross-License Agreement.

Section 5.8    Tax Matters.
(a)    All payments to the Purchaser under this Purchase and Sale Agreement
shall be made without any deduction or withholding for or on account of any tax
unless otherwise required by Applicable Law. Notwithstanding the foregoing, the
parties agree that no such deduction or withholding is intended and the Seller
shall inform the Purchaser at least ten (10) Business Days in advance of any
such withholding and shall cooperate with the Purchaser to take commercially
reasonable steps to reduce or eliminate such withholding.
(b)    If the Seller, Alnylam or any other applicable United States withholding
agent (each such person, a “Withholding Agent”) shall be required to deduct or
withhold any tax from or in respect of any payment under this Agreement as a
result of a change in applicable Law after the date hereof, then the Withholding
Agent shall (i) make such deduction or withholding, (ii) timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law, and (iii) promptly deliver to Purchaser documentary
evidence acceptable to Purchaser of such payment. At least 30 days before a
Withholding Agent deducts or withholds any such tax, the Withholding Agent shall
give the Purchaser written notice describing the required withholding and,
during such 30-day period, such Withholding Agent shall reasonably cooperate
with the Purchaser to implement any reasonable measures that would reduce or
eliminate the amount to be deducted or withheld. If any certification previously
made by the Purchaser on any Form W-8 provided to the Seller or any Counterparty
becomes inaccurate in any material respect, the Purchaser will promptly notify
the Seller and the Counterparty in writing.
(c)    If there is an inquiry by any Governmental Authority of the Seller or the
Purchaser with respect to taxes related to this Agreement, the parties hereto
shall cooperate with each other in responding to such inquiry in a reasonable
manner.
(d)    The transactions contemplated by this Agreement are intended to be
treated as a financing for United States federal, state and local tax purposes.
The Seller and the Purchaser shall file tax returns consistent with such intent
and shall not take a position that is inconsistent with such intent in any tax
audit or other proceeding.
(e)    The Purchaser hereby represents and warrants that it is exempt from
United States federal withholding tax on all payments with respect to the
Purchased Assets. The Purchaser hereby represents and warrants that it is acting
as a principal, and not as an agent for any other Person, in connection with the
execution, delivery and performance by the Purchaser of this Agreement and the
consummation of the transactions contemplated thereby.

Section 5.9    Existence.
The Seller shall (a) preserve and maintain its existence (provided, however,
that nothing in this Section 5.9(a) shall prohibit the Seller from entering into
any merger, consolidation or amalgamation with, or selling or otherwise
transferring all or substantially all of its assets to, any other Person if the
Seller is the continuing or surviving entity or if the surviving or continuing
or acquiring entity assumes (either expressly or by operation of law) all of the
obligations of the Seller) and such transaction would not reasonably be expected
to result in a Material Adverse Change, (b) preserve and maintain its rights,
franchises and privileges unless failure to do any of the foregoing would not be
a Material Adverse Change, (c) qualify and remain qualified in good standing in
each jurisdiction where the failure to preserve and maintain such qualifications
would be a Material Adverse Change, including appointing and employing such
agents or attorneys in each jurisdiction where it shall be necessary to take
action under this Purchase and Sale Agreement, and (d) comply in all material
respects with its organizational documents.

ARTICLE VI    
THE CLOSING


13
ny-1700062 v1

--------------------------------------------------------------------------------






Section 6.1    Closing.
The closing of the transactions contemplated hereby (the “Closing”) shall take
place on the date hereof (the “Closing Date”) by the exchange of documents
electronically or by email.

Section 6.2    Closing Deliverables of the Seller.
At the Closing, the Seller shall deliver or cause to be delivered to the
Purchaser the following:
(a)    the Bill of Sale executed by the Seller;
(b)    the Counterparty Instructions executed by the Seller;
(c)    a certificate of an executive officer of the Seller (the statements made
in which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of (x) the
organizational documents of the Seller and (y) resolutions of the governing body
of the Seller authorizing and approving the execution, delivery and performance
by the Seller of the Transaction Documents and the transactions contemplated
herein and therein; (ii) setting forth the incumbency of the officer or officers
of the Seller who have executed and delivered the Transaction Documents,
including therein a signature specimen of each such officer or officers; and
(iii) attaching a copy, certified by such officer as true and complete, of a
good standing certificate of the appropriate Governmental Authority of the
Seller’s jurisdiction of organization, stating that the Seller is in good
standing under the Applicable Laws of such jurisdiction; and
(d)    such other certificates, documents and financing statements as the
Purchaser may reasonably request, including a financing statement reasonably
satisfactory to the Purchaser to create, evidence and perfect the sale,
assignment, transfer, and conveyance of the Purchased Assets pursuant to
Section 2.1 and the back-up security interest granted pursuant to
Section 2.1(d).

Section 6.3    Closing Deliverables of the Purchaser.
At the Closing, the Purchaser shall deliver or cause to be delivered to the
Seller the following:
(a)    the Bill of Sale executed by the Purchaser; and
(b)    payment of the Purchase Price in accordance with Section 2.2.

Section 6.4    Second Closing.
(a)    The closing of the purchase and sale of the Additional Royalties (the
“Second Closing”) shall take place on the Second Closing Date by the exchange of
documents electronically or by email, subject to the satisfaction of the
following conditions in favour of the Purchaser, each of which may be waived by
the Purchaser in its sole discretion:
(i)    no Material Adverse Change shall have occurred and be continuing as of
the Second Closing Date;
(ii)    each of the Fundamental Representations and Warranties of the Seller in
this Purchase and Sale Agreement will be true and correct as of the Second
Closing, and all other representations and warranties of the Seller contained in
this Purchase and Sale Agreement shall have been true and correct as of the
Closing and, subject to the transactions that occurred at the Closing, will be
true and correct as of the Second Closing except to the extent that all
inaccuracies or incompleteness therein would not, in the aggregate, reasonably
be expected to result in a Material Adverse Change (it being understood that for
the purposes of such determination, all such representations and warranties that
are qualified as to “material”, “material respects”, “Material Adverse Change”
or words of similar import or effect will be deemed to have been made without
such qualification), and a certificate of a senior officer of the Seller, dated
the Second Closing Date, to that effect shall have been delivered to the
Purchaser. On the delivery of this certificate, the representations and
warranties of the Seller in this Purchase and Sale Agreement will be deemed to
have been made at and as of the Second Closing Date with the same force and
effect as if made at and as of that time, in each case subject to the
transactions that occurred at the Closing;
(iii)    the Seller shall have delivered a Bill of Sale in respect of the
Additional Royalties, dated the Second Closing Date, duly executed by the
Seller, which Bill of Sale shall automatically become effective upon receipt by
the Seller of the Additional Purchase Price from the Purchaser; and
(iv)    the Seller shall deliver such other certificates, documents and
financing statements as the Purchaser may reasonably request, including a
financing statement reasonably satisfactory to the Purchaser to create, evidence
and perfect the sale, assignment, transfer, and conveyance of the Additional
Royalties pursuant to Section 2.1 and the back-up security interest granted
pursuant to Section 2.1(d).

ARTICLE VII    
INDEMNIFICATION

Section 7.1    Indemnification by the Seller.
The Seller agrees to indemnify and hold each of the Purchaser and its Affiliates
and any and all of their respective partners, directors, managers, members,
officers, employees, agents and controlling persons (each, a “Purchaser
Indemnified Party”) harmless from and against, and to pay to each Purchaser
Indemnified Party the amount of, any and all Losses awarded against or actually
incurred or suffered by such Purchaser Indemnified Party, whether or not
involving a third party claim, demand, action or proceeding, (I) arising out of
(i) any breach of any representation, warranty or certification made by the
Seller in any of the Transaction Documents to which the Seller is party or
certificates given by the Seller to the Purchaser in writing pursuant to this
Purchase and Sale Agreement or any other Transaction Document, (ii) any breach
of or default under any covenant or agreement by the Seller to the Purchaser
pursuant to any Transaction Document to which the Seller is party or any of the
Counterparty Agreements to which the Seller or any of its Affiliates is party,
(iii) any of the liabilities or obligations of the Seller (unless such
liabilities or obligations are due to the Purchaser not complying with any
confidentiality provisions set forth in the Counterparty Agreements), including
the Retained Liabilities, and (iv) any fees, expenses, costs, liabilities or
other amounts incurred or owed by the Seller to any brokers, financial advisors
or comparable other Persons retained or employed by it in connection with the
transactions contemplated by this Purchase and Sale Agreement; or (II) relating
to the rights of Alnylam to enforce or defend any of the Category 1 Patents in
any suit or action relating to patent infringement or invalidity against or
brought by a competitor or post-grant proceeding, including Inter Partes Review
proceedings arising from the Seller or its Affiliates being party to any other
contract, agreement or other understanding or arrangement (whether written or
oral) relating to the rights to enforce or defend any of the Category 1 Patents;
provided, however, that the foregoing clauses (I) and (II) shall exclude any
indemnification to any Purchaser Indemnified Party (A) that has the effect of
imposing on the Seller any recourse liability for Royalties because of the
insolvency or other creditworthiness problems of the Counterparties or the
insufficiency of the Royalties, whether as a result of the amount of cash flow
arising from sales or licensing of the Products or otherwise, unless resulting
from the failure of the Seller to perform its obligations under this Purchase
and Sale Agreement, (B) that results from the bad faith, gross negligence or
willful misconduct of such Purchaser Indemnified Party, (C) to the extent
resulting from the failure of any Person other than the Seller to perform any of
its obligations under any of the Transaction Documents or (D) to the extent
resulting from acts or omissions of the Seller based upon the written
instructions from any Purchaser Indemnified Party. Any amounts due to any
Purchaser Indemnified Party hereunder shall be payable by the Seller to such
Purchaser Indemnified Party upon demand.

Section 7.2    Indemnification by the Purchaser.
The Purchaser agrees to indemnify and hold each of the Seller and its Affiliates
and any and all of their respective partners, directors, managers, members,
officers, employees, agents and controlling Persons (each, a “Seller Indemnified
Party”) harmless from and against, and will pay to each Seller Indemnified Party
the amount of, any and all Losses (including attorneys’ fees) awarded against or
actually incurred or suffered by such Seller Indemnified Party, whether or not
involving a third party claim, demand, action or proceeding, arising out of
(i) any breach of any representation, warranty or certification made by the
Purchaser in any of the Transaction Documents or certificates given by the
Purchaser in writing pursuant hereto or thereto, (ii) any breach of or default
under any covenant or agreement by the Purchaser pursuant to any Transaction
Document to which the Purchaser is party and (iii) any fees, expenses, costs,
liabilities or other amounts incurred or owed by the Purchaser to any brokers,
financial advisors or comparable other Persons retained or employed by it in
connection with the transactions contemplated by this Purchase and Sale
Agreement; provided, however, that the foregoing shall exclude any
indemnification to any Seller Indemnified Party (A) that results from the bad
faith, gross negligence or willful misconduct of such Seller Indemnified Party,
(B) to the extent resulting from the failure of any Person other than the
Purchaser to perform any of its obligations under any of the Transaction
Documents or (C) to the extent resulting from acts or omissions of the Purchaser
based upon the written instructions from any Seller Indemnified Party. Any
amounts due to any Seller Indemnified Party hereunder shall be payable by the
Purchaser to such Seller Indemnified Party upon demand.

Section 7.3    Limitations.
(a)    All Fundamental Representations and Warranties and covenants made herein
and in any other Transaction Document or any certificate delivered pursuant to
this Purchase and Sale Agreement shall survive the execution and delivery of
this Purchase and Sale Agreement and the Closing and shall continue in full
force and effect until this Purchase and Sale Agreement is terminated. All
representations and warranties made herein and in any other Transaction Document
or any certificate delivered pursuant to this Purchase and Sale Agreement, other
than then Fundamental Representations and Warranties, shall survive the
execution and delivery of this Purchase and Sale Agreement and the Closing and
shall continue in full force and effect until the later to occur of (i) April 1,
2021 and (ii) if the Second Closing occurs, the date that is three months
following the Second Closing Date. Neither the Seller nor the Purchaser shall
have any liability with respect to claims first asserted in connection with any
representation, warranty or covenant after the survival period specified
therefor in this Section 7.3(a).
(b)    Neither the Seller nor the Purchaser shall be liable for any claim for
indemnification made pursuant to Section 7.1(I)(i) or Section 7.2(i), as the
case may be, unless the aggregate amount of any Losses incurred that are the
subject matter of indemnification equals or exceeds 1% of the Purchase Price
(the “Basket”), in which case the Seller or the Purchaser, as the case may be,
shall be liable only for the aggregate amount of Losses that exceed the amount
of the Basket.
(c)    In no event shall the total liabilities of the Seller or the Purchaser
under this Purchase and Sale Agreement for all Losses pursuant to
Section 7.1(I)(i) (other than in the case of Fundamental Representations and
Warranties) or Section 7.2(i) exceed ten percent (10%) of the Purchase Price
actually paid to the Seller. In no event shall the total liabilities of the
Seller under this Purchase and Sale Agreement for all Losses pursuant to
Section 7.1(I)(i) in the case of Fundamental Representations and Warranties
exceed an amount equal to difference between (A) the Purchase Price actually
paid to the Seller minus (B) the aggregate amount of Purchased Royalties
actually received by the Purchaser.

Section 7.4    Procedures.
If any claim, demand, action or proceeding (including any investigation by any
Governmental Authority) shall be brought or alleged against an indemnified party
in respect of which indemnity is to be sought against an indemnifying party
pursuant to Section 7.1 or Section 7.2, the indemnified party shall, promptly
after receipt of notice of the commencement of any such claim, demand, action or
proceeding, notify the indemnifying party in writing of the commencement of such
claim, demand, action or proceeding, enclosing a copy of all papers served, if
any; provided, that the omission to so notify such indemnifying party will not
relieve the indemnifying party from any liability that it may have to any
indemnified party under Section 7.1 or Section 7.2 unless, and only to the
extent that, the indemnifying party is actually prejudiced by such omission. In
the event that any such action is brought against an indemnified party and it
notifies the indemnifying party of the commencement thereof in accordance with
this Section 7.4, the indemnifying party will be entitled, at the indemnifying
party’s sole cost and expense, to participate therein and, to the extent that it
may wish, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Article VII for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation. In any such proceeding, an
indemnified party shall have the right to retain its own counsel, but the
reasonable fees and expenses of such counsel shall be at the expense of such
indemnified party unless (a) the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel, (b) the
indemnifying party has assumed the defense of such proceeding and has failed
within a reasonable time to retain counsel reasonably satisfactory to such
indemnified party or (c) the named parties to any such proceeding (including any
impleaded parties) include both the indemnifying party and the indemnified party
and representation of both parties by the same counsel would be inappropriate
due to a conflict of interests between them based on the advice of counsel to
the indemnifying party. It is agreed that the indemnifying party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one separate law
firm (in addition to local counsel where necessary) for all such indemnified
parties. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent, but, if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees, subject to the limitations set forth herein, to indemnify the
indemnified party from and against any Loss by reason of such settlement or
judgment.

Section 7.5    Exclusive Remedy.
Except in the case of fraud, following the Closing, the indemnification afforded
by this Article VII shall be the sole and exclusive remedy for any and all
Losses awarded against or incurred or suffered by a party hereto in connection
with the transactions contemplated by the Transaction Documents, including with
respect to any breach of any representation, warranty or certification made by a
party hereto in any of the Transaction Documents or certificates given by a
party hereto in writing pursuant hereto or thereto or any breach of or default
under any covenant or agreement by a party hereto pursuant to any Transaction
Document. Notwithstanding anything in this Purchase and Sale Agreement to the
contrary, in the event of any breach or failure in performance of any covenant
or agreement contained in any Transaction Document, the non-breaching party
shall be entitled to specific performance, injunctive or other equitable relief
pursuant to Section 8.1.

ARTICLE VIII    
MISCELLANEOUS

Section 8.1    Specific Performance.
Each of the parties hereto acknowledges that the other party hereto will have no
adequate remedy at law if it fails to perform, or threatens not to perform, any
of its obligations under any of the Transaction Documents. In such event, each
of the parties hereto agrees that the other party hereto shall have the right,
in addition to any other rights it may have (whether at law or in equity), to
specific performance of this Purchase and Sale Agreement and temporary or
permanent injunctive relief or other equitable relief as a remedy for any actual
or threatened breach of this Purchase and Sale Agreement.

Section 8.2    Notices.
All notices, consents, waivers and other communications hereunder shall be in
writing and shall be effective (a) upon receipt when sent through the mails,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, (b) upon receipt when sent by an overnight courier, (c) on the date
personally delivered to an authorized officer of the party to which sent or
(d) on the date transmitted by email or other electronic transmission with a
confirmation of receipt, in all cases, with a copy emailed to the recipient at
the applicable address, addressed to the recipient as follows:
if to the Seller, to:
c/o Arbutus Biopharma Corporation
701 Veterans Circle,
Warminster, PA 18974
Attention: Elizabeth Howard
Email: ehoward@arbutusbio.com


with a copy to (which shall not constitute notice):
Morrison & Foerster, LLP
250 West 55th Street
New York, New York 10019
Attention: Peter Rooney
Email:    prooney@mofo.com
if to the Purchaser, to:
OCM IP Healthcare Portfolio LP
c/o OMERS Capital Markets
100 Adelaide Street West, Suite 900
Toronto, Ontario, Canada M5H 0E2
Attention: Rob Missere, Managing Director, Intellectual Property Strategies
Email: rmissere@omers.com
with a copy to (which shall not constitute notice):
OCM IP Healthcare Portfolio LP
c/o OMERS Capital Markets
100 Adelaide Street West, Suite 900
Toronto, Ontario, Canada M5H 0E2
Attention: Danial Lam, Managing Director, Legal & Business Development
Email: dlam@omers.com and ocmlegal@omers.com



14
ny-1700062 v1

--------------------------------------------------------------------------------





Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent notices,
consents, waivers and other communications shall be sent.

Section 8.3    Successors and Assigns.
The provisions of this Purchase and Sale Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The Seller shall not be entitled to assign any of its
obligations and rights under this Purchase and Sale Agreement without the prior
written consent of the Purchaser; provided, however, that the Seller may,
without the consent of the Purchaser, assign any of its obligations or rights
under this Purchase and Sale Agreement to any other Person with which it may
merge or consolidate or to which it may sell all or substantially all of its
assets or all of its assets related to the Products, provided that the assignee
under such assignment agrees to be bound by the terms of the Transaction
Documents and furnishes a written agreement to the Purchaser in form and
substance reasonably satisfactory to the Purchaser to that effect. The Purchaser
shall not be entitled to assign any of its obligations and rights under this
Purchase and Sale Agreement to any Person other than Affiliates of the Purchaser
without the prior written consent of the Seller, which consent will not be
unreasonably withheld, conditioned or delayed. No assignment or purported
assignment hereunder by the Purchaser shall be effective: (a) if the assignee is
a Competitor; or (b) the assignment violates or conflicts with the terms and
conditions of the Alnylam Consent. Any assignee of the Purchaser must agree to
be bound by the terms of the Transaction Documents and furnish a written
agreement to the Seller, in form and substance reasonably satisfactory to the
Seller, to that effect. No assignment by the Purchaser shall relieve the
Purchaser of its obligations under this Agreement. The Purchaser shall give 10
Business Days’ prior written notice to the Seller before completing any
assignment of any of its obligations and rights under this Purchase and Sale
Agreement. Neither party shall be under any obligation to reaffirm any
representations, warranties or covenants made in this Purchase and Sale
Agreement or any of the other Transaction Documents or take any other action in
connection with any such assignment by the other party. As used in this Section
8.3, “Competitor” means any Person who is primarily engaged in the business of
discovering, developing or commercializing biopharmaceutical products.

Section 8.4    Independent Nature of Relationship.
The relationship between the Seller and the Purchaser is solely that of seller
and purchaser, and neither the Seller nor the Purchaser has any fiduciary or
other special relationship with the other party hereto or any of its Affiliates.
Nothing contained herein or in any other Transaction Document shall be deemed to
constitute the Seller and the Purchaser as a partnership, an association, a
joint venture or any other kind of entity or legal form.

Section 8.5    Entire Agreement.
This Purchase and Sale Agreement, together with the Exhibits hereto (which are
incorporated herein by reference) and the other Transaction Documents, and the
Confidentiality Agreement dated as of August 31, 2018 between the Seller and
OMERS Capital Markets, a


15
ny-1700062 v1

--------------------------------------------------------------------------------





division of OMERS Administration Corporation, constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the parties hereto with respect to the subject matter of this
Purchase and Sale Agreement. No representation, inducement, promise,
understanding, condition or warranty not set forth herein (or in the Exhibits
hereto or the other Transaction Documents) has been made or relied upon by
either party hereto. Neither this Purchase and Sale Agreement nor any provision
hereof is intended to confer upon any Person other than the parties hereto and
the other Persons referenced in Article VII any rights or remedies hereunder.

Section 8.6    Governing Law.
(a)    This Purchase and Sale Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
courts of the Province of Ontario, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Purchase and Sale
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
courts.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Purchase and Sale Agreement in any
court referred to in Section 8.6(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)    Each of the parties hereto irrevocably consents to service of process in
the manner provided for notices in Section 8.2. Nothing in this Purchase and
Sale Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law. Each of the parties hereto waives
personal service of any summons, complaint or other process, which may be made
by any other means permitted by Ontario law.

Section 8.7    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS PURCHASE AND SALE AGREEMENT, OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO


16
ny-1700062 v1

--------------------------------------------------------------------------------





ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PURCHASE AND SALE AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.7.

Section 8.8    Severability.
If one or more provisions of this Purchase and Sale Agreement are held to be
invalid, illegal or unenforceable by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Purchase and Sale Agreement, which shall remain in full force and
effect, and the parties hereto shall replace such invalid, illegal or
unenforceable provision with a new provision permitted by Applicable Law and
having an economic effect as close as possible to the invalid, illegal or
unenforceable provision. Any provision of this Purchase and Sale Agreement held
invalid, illegal or unenforceable only in part or degree by a court of competent
jurisdiction shall remain in full force and effect to the extent not held
invalid, illegal or unenforceable.

Section 8.9    Counterparts.
This Purchase and Sale Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Purchase and Sale
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto. Any counterpart may be
executed by facsimile or other electronic transmission, and such facsimile or
other electronic transmission shall be deemed an original.

Section 8.10    Amendments; No Waivers.
Neither this Purchase and Sale Agreement nor any term or provision hereof may be
amended, supplemented, restated, waived, changed or modified except with the
written consent of the parties hereto. No failure or delay by either party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No notice to or demand on either party hereto in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval hereunder shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder. Except as expressly provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Applicable Law.

Section 8.11    Cumulative Remedies.
The remedies herein provided are cumulative and not exclusive of any other
remedies provided in this Agreement. Notwithstanding anything to the contrary
herein, the Seller hereby authorizes the Purchaser, at any time and from time to
time, to the fullest extent permitted by


17
ny-1700062 v1

--------------------------------------------------------------------------------





Applicable Law, to offset any amounts payable by the Purchaser to, or for the
account of, the Seller against any obligations of the Seller to the Purchaser
arising in connection with the Transaction Documents (including amounts payable
pursuant to Article VII) that are then due and payable.

Section 8.12    Table of Contents and Headings.
The Table of Contents and headings of the Articles and Sections of this Purchase
and Sale Agreement have been inserted for convenience of reference only, are not
to be considered a part hereof and shall in no way modify or restrict any of the
terms or provisions hereof.

Section 8.13    Currency Exchange.
If, for the purpose of obtaining a judgment or order in any court, it is
necessary to convert a sum due hereunder from Dollars into another currency, the
Seller has agreed, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which, in accordance with normal banking
procedures, the Purchaser could purchase Dollars with such other currency in the
Borough of Manhattan, The City of New York on the Business Day preceding the day
on which final judgment is given.

Section 8.14    Judgment Currency.
The obligation of the Seller in respect of any sum payable by it to the
Purchaser hereunder shall, notwithstanding any judgment or order in a currency
other than Dollars (the “Judgment Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Purchaser of any sum adjudged
to be so due in the Judgment Currency, the Purchaser may in accordance with
normal banking procedures purchase Dollars with the Judgment Currency. If the
amount of Dollars so purchased is less than the sum originally due to the
Purchaser in the Judgment Currency, the Seller agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Purchaser against such
loss, and, if the amount of the Dollars so purchased exceeds the sum originally
due to the Purchaser, the Purchaser shall remit to the Seller such excess,
provided that the Purchaser shall have no obligation to remit any such excess as
long as the Seller shall have failed to pay the Purchaser any obligations due
and payable to the Purchaser hereunder, in which case such excess may be applied
to such obligations of the Seller in accordance with the terms hereof. The
foregoing indemnity shall constitute a separate and independent obligation of
the Seller and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid.

Section 8.15    Disclosure Schedule.
(a)    Matters reflected in the Disclosure Schedule are not necessarily limited
to matters required by this Purchase and Sale Agreement to be reflected in the
Disclosure Schedule. Such additional matters are set forth for information
purposes.
(b)    Unless the context of the provisions in this Purchase and Sale Agreement
having reference to a particular Schedule otherwise requires, it is understood
and agreed that the inclusion of any specific item in the Disclosure Schedule is
not intended to imply that such items so included or other items are or are not
material.
(c)    No disclosure in the Disclosure Schedule relating to any possible breach
or violation of any agreement, law or regulation shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred.
(d)    The Disclosure Schedule is intended only to qualify and limit the
representations and warranties of the Seller contained in this Purchase and Sale
Agreement and shall not be deemed to expand in any way the scope or effect of
any of such representations and warranties
(e)    For purposes of the Disclosure Schedule, any information, item, or other
disclosure set forth in any section of the Disclosure Schedule shall be deemed
to have been set forth in another section of the Disclosure Schedule if it is
reasonably apparent on the face of such disclosure that such disclosure is
applicable to such other section of the Disclosure Schedule.


18
ny-1700062 v1

--------------------------------------------------------------------------------






Section 8.16    Termination.
This Purchase and Sale Agreement shall terminate upon:
(a) the mutual written agreement of the Purchaser and the Seller; or
(b) the consummation of a Repurchase Sale; or
(c) the receipt by the Purchaser of the applicable Royalty Threshold Amount.
provided however, the following provisions shall survive any termination and
remain in effect in accordance with, and subject to, their terms: Section 5.2,
Section 5.3, Section 5.4, Section 5.8(c), Article VII, and Article VIII.
{SIGNATURE PAGE FOLLOWS}



IN WITNESS WHEREOF, the parties hereto have executed this Purchase and Sale
Agreement as of the day and year first written above.
ARBUTUS BIOPHARMA CORPORATION


By: /s/ Michael McElhaugh
Name: Michael McElhaugh
Title: Chief Business Officer
OCM IP HEALTHCARE PORTFOLIO LP, by its general partner, OCM IP HEALTHCARE
PORTFOLIO G.P. INC.



By: /s/ Rob Missere
Name: Rob Missere
Title: President


By: /s/ Bern Wu
Name: Bern Wu
Title: Vice President







19
ny-1700062 v1